


Exhibit 10.1




Published CUSIP Numbers: 58940DAA0
58940DAB8


CREDIT AGREEMENT


Dated as of July 2, 2013


among


MERCURY GENERAL CORPORATION,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer


and


The Other Lenders Party Hereto


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Manager





706670977 08131378
STG_478957.1

--------------------------------------------------------------------------------




ARTICLE I.
DEFINITIONS AND ACCOUNTING
TERMS..........................................................1

1.01
Defined
Terms......................................................................................................................1

1.02
Other Interpretive
Provisions.............................................................................................20

1.03
Accounting
Terms..............................................................................................................21

1.04
Rounding............................................................................................................................21

1.05
Times of
Day......................................................................................................................21

1.06
Letter of Credit
Amounts...................................................................................................22

ARTICLE II.
THE COMMITMENTS AND
LOANS......................................................................22

2.01
Loans..................................................................................................................................22

2.02
Borrowings, Conversions and Continuations of
Loans.....................................................22

2.03
Letters of
Credit.................................................................................................................24

2.04
Prepayments.......................................................................................................................32

2.05
Termination or Reduction of
Commitments......................................................................33

2.06
Repayment of
Loans.................................................................................
........................33

2.07
Interest................................................................................................................................33

2.08
Fees....................................................................................................................................34

2.09
Computation of Interest and
Fees......................................................................................35

2.10
Evidence of
Debt................................................................................................................35

2.11
Payments Generally; Administrative Agent’s
Clawback...................................................36

2.12
Sharing of Payments by
Lenders.......................................................................................37

2.13
Increase in
Commitments..................................................................................................38

2.14
Cash
Collateral...................................................................................................................39

2.15
Defaulting
Lenders.............................................................................................................40

ARTICLE III.
TAXES, YIELD PROTECTION AND
ILLEGALITY...............................................43

3.01
Taxes..................................................................................................................................43

3.02
Illegality.............................................................................................................................47

3.03
Inability to Determine
Rates..............................................................................................48

3.04
Increased Costs; Reserves on Eurodollar Rate
Loans........................................................48

3.05
Compensation for
Losses...................................................................................................50

3.06
Mitigation Obligations; Designation of a Different Lending
Office.................................50

3.07
Survival..............................................................................................................................51

ARTICLE IV.
CONDITIONS PRECEDENT TO
LOANS...............................................................51

4.01
Documentary Conditions of Closing
Date.........................................................................51

4.02
Conditions Precedent to
Loans..........................................................................................52

ARTICLE V.
REPRESENTATIONS AND
WARRANTIES............................................................53

5.01
Existence, Qualification and
Power...................................................................................53


706670977 08131378
STG_478957.1

--------------------------------------------------------------------------------




5.02
Authorization; No
Contravention......................................................................................53

5.03
Governmental Authorization; Other
Consents..................................................................53

5.04
Binding
Effect...................................................................................................................54

5.05
Financial Statements; No Material Adverse
Effect...........................................................54

5.06
Litigation...........................................................................................................................55

5.07
No
Default.........................................................................................................................55

5.08
Ownership of Property;
Liens...........................................................................................55

5.09
Environmental
Compliance..............................................................................................55

5.10
Insurance...........................................................................................................................55

5.11
Taxes.................................................................................................................................56

5.12
ERISA
Compliance...........................................................................................................56

5.13
Subsidiaries; Equity
Interests............................................................................................56

5.14
Margin Regulations; Investment Company
Act................................................................57

5.15
Disclosure.........................................................................................................................57

5.16
Compliance with
Laws.....................................................................................................57

5.17
Taxpayer Identification
Number.......................................................................................57

5.18
Insurance
Licenses............................................................................................................57

ARTICLE VI.
AFFIRMATIVE
COVENANTS.................................................................................58

6.01
Financial
Statements.........................................................................................................58

6.02
Certificates; Other
Information.........................................................................................59

6.03
Notices..............................................................................................................................61

6.04
Payment of
Obligations.....................................................................................................62

6.05
Preservation of Existence,
Etc..........................................................................................62

6.06
Maintenance of
Properties................................................................................................62

6.07
Maintenance of
Insurance.................................................................................................62

6.08
Compliance with
Laws.....................................................................................................62

6.09
Books and
Records...........................................................................................................62

6.10
Inspection
Rights..............................................................................................................63

6.11
Use of
Proceeds.................................................................................................................63

6.12
Bank as Principal
Depository............................................................................................63

ARTICLE VII.
NEGATIVE
COVENANTS.......................................................................................63

7.01
Liens..................................................................................................................................63

7.02
Investments.......................................................................................................................64

7.03
Indebtedness......................................................................................................................65

7.04
Fundamental
Changes.......................................................................................................66

7.05
Dispositions......................................................................................................................67


706670977 08131378    ii
STG_478957.1

--------------------------------------------------------------------------------




7.06
Restricted
Payments...........................................................................................................67

7.07
Change in Nature of
Business............................................................................................67

7.08
Transactions with
Affiliates...............................................................................................68

7.09
Burdensome
Agreements...................................................................................................68

7.10
Use of
Proceeds..................................................................................................................68

7.11
Financial
Covenants...........................................................................................................69

ARTICLE VIII.
EVENTS OF DEFAULT AND
REMEDIES..............................................................69

8.01
Events of
Default...............................................................................................................69

8.02
Remedies Upon Event of
Default......................................................................................72

8.03
Application of
Funds..........................................................................................................72

ARTICLE IX.
ADMINISTRATIVE
AGENT....................................................................................73

9.01
Appointment and
Authority................................................................................................73

9.02
Rights as a
Lender..............................................................................................................73

9.03
Exculpatory
Provisions......................................................................................................73

9.04
Reliance by Administrative
Agent.....................................................................................74

9.05
Delegation of
Duties..........................................................................................................75

9.06
Resignation of Administrative
Agent.................................................................................75

9.07
Non-Reliance on Administrative Agent and Other
Lenders..............................................76

9.08
No Other Duties,
Etc..........................................................................................................77

9.09
Administrative Agent May File Proofs of
Claim...............................................................77

ARTICLE X.
MISCELLANEOUS...................................................................................................77

10.01
Amendments,
Etc...............................................................................................................77

10.02
Notices; Effectiveness; Electronic
Communication..........................................................78

10.03
No Waiver; Cumulative Remedies;
Enforcement..............................................................81

10.04
Expenses; Indemnity; Damage
Waiver..............................................................................81

10.05
Payments Set
Aside............................................................................................................83

10.06
Successors and
Assigns......................................................................................................84

10.07
Treatment of Certain Information;
Confidentiality............................................................88

10.08
Right of
Setoff....................................................................................................................89

10.09
Interest Rate
Limitation.....................................................................................................89

10.10
Counterparts; Integration;
Effectiveness............................................................................90

10.11
Survival of Representations and
Warranties......................................................................90

10.12
Severability........................................................................................................................90

10.13
Replacement of
Lenders....................................................................................................90

10.14
Governing Law; Jurisdiction;
Etc......................................................................................91

10.15
Waiver of Jury
Trial...........................................................................................................92


706670977 08131378    iii
STG_478957.1

--------------------------------------------------------------------------------




10.16
California
Proceedings.......................................................................................................93

10.17
No Advisory or Fiduciary
Responsibility..........................................................................93

10.18
Electronic Execution of Assignments and Certain Other
Documents...............................93

10.19
USA PATRIOT
Act............................................................................................................94

10.20
Time of the
Essence...........................................................................................................94

10.21
Entire
Agreement...............................................................................................................94




706670977 08131378    iv
STG_478957.1

--------------------------------------------------------------------------------




SCHEDULES
1.01    Collateral Advance Rates
2.01    Commitments and Applicable Percentages
7.02    Investments
5.13    Subsidiaries; Other Equity Investments
11.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Loan Notice
B    Note
C    Compliance Certificate
D-1    Assignment and Assumption
D-2    Administrative Questionnaire
E    Opinion Matters
F-1    U.S. Tax Compliance Certificate
F-2    U.S. Tax Compliance Certificate
F-3    U.S. Tax Compliance Certificate
F-4    U.S. Tax Compliance Certificate



706670977 08131378    v
STG_478957.1

--------------------------------------------------------------------------------




CREDIT AGREEMENT


This CREDIT AGREEMENT (“Agreement”) is entered into as of July 2, 2013, among
MERCURY GENERAL CORPORATION, a California corporation (the “Borrower), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and L/C Issuer.
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01     Defined Terms.
“Act” has the meaning specified in Section 10.19.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Annual Statement” means with respect to any Insurance Subsidiary, the annual
financial statement of such Insurance Subsidiary as required to be filed with
the Applicable Insurance Regulatory Authority, together with all exhibits or
schedules filed therewith, prepared in conformity with SAP.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the California Department of Insurance or similar Governmental
Authority located in (a) the jurisdiction in which such Person is domiciled or
(b) such other jurisdiction which due to the nature of such Person’s activities,
has regulatory authority over such Person, and any federal Governmental
Authority regulating the insurance industry.

706670977 08131378
STG_478957.1

--------------------------------------------------------------------------------




“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt to Capital Ratio as set forth below:
Debt to Capital Ratio
Commitment Fee
Applicable Margin
for LIBOR Loans
Applicable Margin
for Base Rate Loans
Letter of Credit Fee
< 15%
0.125%
1.125%
2.125%
1.125%
≥ 15% but < 20%
0.150%
1.250%
2.250%
1.250%
≥ 20% but < 25%
0.175%
1.375%
2.375%
1.375%
≥ 25%
0.225%
1.625%
2.625%
1.625%



Initially, the Applicable Rate shall be determined based upon the Debt to
Capital Ratio specified in the certificate delivered pursuant to Section
4.01(g). Thereafter, any change in the Applicable Rate shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate and related financial statements are delivered pursuant to Section
6.02(a); provided, however, that if a Compliance Certificate and related
financial statements are not delivered when required under Sections 6.01 and
6.02(a), then the highest pricing level shall apply as of the first Business Day
after the date on which such Compliance Certificate and related financial
statements were required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate and related financial
statements are delivered.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(a)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

706670977 08131378    2
STG_478957.1

--------------------------------------------------------------------------------




“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or Los
Angeles, California and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.
“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation

706670977 08131378    3
STG_478957.1

--------------------------------------------------------------------------------




of proxies or consents for the election or removal of one or more directors by
any person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors);
(c)    the Borrower ceases to directly own 100% of the Equity Interests in MCC,
free and clear of Liens; or
(d)    the Borrower ceases to own, directly or indirectly, 100% of the Equity
Interests in any Material Insurance Subsidiary (other than MCC), free and clear
of Liens.
“Closing Date” means the first date all the conditions precedent in Sections
4.01 and 4.02 are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Company Action Level” means (a) for any Material Insurance Subsidiary that is
domiciled in California, two (2) times the Authorized Control Level Risk Based
Capital, calculated in accordance with SAP, and (b) for all other Material
Insurance Subsidiaries, the Company Action Level, calculated in accordance with
SAP.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Debt” means, as of any date of determination, the balance sheet
amount of the consolidated Indebtedness of the Borrower and its Subsidiaries on
that date.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
“Consolidated Net Worth” means, as of any date of determination, the
consolidated shareholders’ equity of the Borrower calculated in accordance with
GAAP. For purposes of calculating Consolidated Net Worth, the effect of
mark-to-market accounting for held securities shall be disregarded.
“Consolidated Statutory Net Income” means, for any period, for MCC, the net
statutory income of MCC for that period excluding (a) extraordinary gains and
extraordinary losses and (b) dividends and other distributions from its
Subsidiaries and other Affiliates for such period, calculated in accordance with
SAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account that is subject to an account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

706670977 08131378    4
STG_478957.1

--------------------------------------------------------------------------------




“Debt to Capital Ratio” means the ratio, expressed as a percentage, of (a)
Consolidated Debt to (b) Consolidated Net Worth plus Consolidated Debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer and each other Lender promptly following such determination.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.

706670977 08131378    5
STG_478957.1

--------------------------------------------------------------------------------




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(a)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(a)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(A) FOR ANY INTEREST PERIOD WITH RESPECT TO A EURODOLLAR RATE LOAN, THE RATE PER
ANNUM EQUAL TO (I) THE BRITISH BANKERS ASSOCIATION LIBOR RATE OR THE SUCCESSOR
THERETO IF THE BRITISH BANKERS ASSOCIATION IS NO LONGER MAKING A LIBOR RATE
AVAILABLE (“LIBOR”), AS PUBLISHED BY REUTERS (OR SUCH OTHER COMMERCIALLY
AVAILABLE SOURCE PROVIDING QUOTATIONS OF LIBOR AS MAY BE DESIGNATED BY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME) AT APPROXIMATELY 11:00 A.M., LONDON
TIME, TWO LONDON BANKING DAYS PRIOR TO THE COMMENCEMENT OF SUCH INTEREST PERIOD,
FOR DOLLAR DEPOSITS (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH

706670977 08131378    6
STG_478957.1

--------------------------------------------------------------------------------




A TERM EQUIVALENT TO SUCH INTEREST PERIOD OR, (II) IF SUCH RATE IS NOT AVAILABLE
AT SUCH TIME FOR ANY REASON, THE RATE PER ANNUM DETERMINED BY THE ADMINISTRATIVE
AGENT TO BE THE RATE AT WHICH DEPOSITS IN DOLLARS FOR DELIVERY ON THE FIRST DAY
OF SUCH INTEREST PERIOD IN SAME DAY FUNDS IN THE APPROXIMATE AMOUNT OF THE
EURODOLLAR RATE LOAN BEING MADE, CONTINUED OR CONVERTED AND WITH A TERM
EQUIVALENT TO SUCH INTEREST PERIOD WOULD BE OFFERED BY BANK OF AMERICA’S LONDON
BRANCH TO MAJOR BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET AT THEIR REQUEST
AT APPROXIMATELY 11:00 A.M. (LONDON TIME) TWO LONDON BANKING DAYS PRIOR TO THE
COMMENCEMENT OF SUCH INTEREST PERIOD; AND
(B)    FOR ANY INTEREST CALCULATION WITH RESPECT TO A BASE RATE LOAN ON ANY
DATE, THE RATE PER ANNUM EQUAL TO (I) LIBOR, AT APPROXIMATELY 11:00 A.M., LONDON
TIME DETERMINED TWO LONDON BANKING DAYS PRIOR TO SUCH DATE FOR DOLLAR DEPOSITS
BEING DELIVERED IN THE LONDON INTERBANK MARKET FOR A TERM OF ONE MONTH
COMMENCING THAT DAY OR (II) IF SUCH PUBLISHED RATE IS NOT AVAILABLE AT SUCH TIME
FOR ANY REASON, THE RATE PER ANNUM DETERMINED BY THE ADMINISTRATIVE AGENT TO BE
THE RATE AT WHICH DEPOSITS IN DOLLARS FOR DELIVERY ON THE DATE OF DETERMINATION
IN SAME DAY FUNDS IN THE APPROXIMATE AMOUNT OF THE BASE RATE LOAN BEING MADE OR
MAINTAINED AND WITH A TERM EQUAL TO ONE MONTH WOULD BE OFFERED BY BANK OF
AMERICA’S LONDON BRANCH TO MAJOR BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET
AT THEIR REQUEST AT THE DATE AND TIME OF DETERMINATION.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

706670977 08131378    7
STG_478957.1

--------------------------------------------------------------------------------




“Fee Letter” means the letter agreement, dated June 6, 2013 among the Borrower,
the Administrative Agent and the Arranger.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction. 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

706670977 08131378    8
STG_478957.1

--------------------------------------------------------------------------------




“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Insurance License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance or
reinsurance business.
“Insurance Subsidiary” means each of MCC and any other Subsidiary of the
Borrower which is licensed by any Governmental Authority to engage in the
insurance and/or reinsurance business.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December, and the Maturity Date.

706670977 08131378    9
STG_478957.1

--------------------------------------------------------------------------------




“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Interim Statement” means with respect to any Insurance Subsidiary, any interim
statutory financial statement or financial report (whether quarterly,
semiannually or otherwise) of such Insurance Subsidiary as required to be filed
with the Applicable Insurance Regulatory Authority, together with all exhibits
or schedules filed therewith, prepared in conformity with SAP.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. Investment as used in this Agreement does not include Swap
Contracts.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” and “Lenders” have the meaning specified in the introductory paragraph
hereto.
“Lender Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations at such time.

706670977 08131378    10
STG_478957.1

--------------------------------------------------------------------------------




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and the Fee Letter.
“Loan Notice” means a notice of (a) a borrowing hereunder, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, shall be substantially in the form of
Exhibit A.

706670977 08131378    11
STG_478957.1

--------------------------------------------------------------------------------




“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” has the meaning specified in Regulation U issued by the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), operations or financial condition of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
the Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.
“Material Insurance Subsidiary” means MCC and each other Insurance Subsidiary
which is Material Party.
“Material Party” means the Borrower, MCC and each other Subsidiary of the
Borrower whose consolidated assets or revenues exceed 10% of the consolidated
assets or revenues of the Borrower and its Subsidiaries for the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or (b).
“Maturity Date” means June 30, 2018; provided that if such date is not a
Business Day, the Maturity Date shall be the next succeeding Business Day.
“MCC” means Mercury Casualty Corporation, a California corporation.
“MCC Bank of America Facility” has the meaning given such term in Section
7.03(b).
“MCC Statutory Surplus” means, on any date, the amount (determined in accordance
with SAP) of MCC’s surplus as at the last day of any fiscal quarter ending on or
most recently ended prior to such date.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i) or (a)(ii), an amount equal to 105% of
the Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their reasonable
discretion.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

706670977 08131378    12
STG_478957.1

--------------------------------------------------------------------------------




“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(c).
“Participant Register” has the meaning specified in Section 10.06(c).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.

706670977 08131378    13
STG_478957.1

--------------------------------------------------------------------------------




“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.
“Register” has the meaning specified in Section 10.06(b).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Lenders” means, at any time, (a) if there are three or more Lenders,
Lenders having Total Credit Exposures representing more than 50% of the Total
Credit Exposures of all Lenders and (b) if there are two or fewer Lenders, the
consent of all Lenders. The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided that, the
amount of any Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the L/C Issuer in making such
determination.  
“Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate secretary, treasurer, assistant treasurer or
controller of the Borrower and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders, partners or members (or the equivalent
Person thereof).
“Risk Based Capital Ratio” means, as to any Material Insurance Subsidiary, the
ratio of (a) the “Total Adjusted Capital”, calculated in accordance with SAP, to
(b) the Company Action Level.
“SAP” means, as to any Insurance Subsidiary, the accounting practices prescribed
or permitted by NAIC, if then applicable to such Insurance Subsidiary, or the
Applicable Insurance Regulatory Authority of the jurisdiction of domicile of
such Insurance Subsidiary for the preparation of Annual Statements, Interim
Statements and other financial reports by insurance companies of the same type
as such Insurance Subsidiary.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Statutory Financial Statements” has the meaning specified in Section 5.05(b).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled,

706670977 08131378    14
STG_478957.1

--------------------------------------------------------------------------------




directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $25,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Lender Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Union Bank Facility” has the meaning given such term in Section 7.03(b).
“United States” and “U.S.” mean the United States of America.

706670977 08131378    15
STG_478957.1

--------------------------------------------------------------------------------




“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Unmatured Surviving Obligations” means, as of any date, Obligations that by
their terms survive the termination of this Agreement or any other Loan Document
and are not due and payable as of such date.
1.02     Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR AND
PLURAL FORMS OF THE TERMS DEFINED. WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN
SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. THE WORDS
“INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION.” THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AS THE WORD “SHALL.” UNLESS THE CONTEXT REQUIRES OTHERWISE,
(I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS REFERRING
TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN
DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL
BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN
WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR
INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS
OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.
(b)    IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO” AND
“UNTIL” EACH MEAN “TO BUT EXCLUDING”; AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”
(c)    SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.
1.03     Accounting Terms.

706670977 08131378    16
STG_478957.1

--------------------------------------------------------------------------------




(a)    GENERALLY. ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY DEFINED
HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA (INCLUDING
FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE SUBMITTED
PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH GAAP OR SAP, AS
APPLICABLE.
(b)    CHANGES IN GAAP OR SAP. IF ANY CHANGE IN GAAP OR SAP FROM THAT USED IN
PREPARING THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 5.05 WOULD AFFECT THE
COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP OR SAP, AS APPLICABLE (SUBJECT TO THE APPROVAL OF
THE BORROWER AND THE REQUIRED LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I)
SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP
OR SAP, AS APPLICABLE PRIOR TO SUCH CHANGE THEREIN AND (II) THE BORROWER SHALL
PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND
OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY REQUESTED
HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR
REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP OR SAP,
AS APPLICABLE.
1.04     Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05     Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to California time (daylight or standard, as applicable).
1.06     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


ARTICLE II.    
THE COMMITMENTS AND LOANS
2.01     Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Lender Credit Exposure of any Lender shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.04, and reborrow under this Section
2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

706670977 08131378    17
STG_478957.1

--------------------------------------------------------------------------------




2.02     Borrowings, Conversions and Continuations of Loans.
(c)    EACH BORROWING, EACH CONVERSION OF LOANS FROM ONE TYPE TO THE OTHER, AND
EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWER’S
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.
EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING
OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY CONVERSION
OF EURODOLLAR RATE LOANS TO BASE RATE LOANS AND (II) ON THE REQUESTED DATE OF
ANY BORROWING OF BASE RATE LOANS; PROVIDED, HOWEVER, THAT IF THE BORROWER WISHES
TO REQUEST EURODOLLAR RATE LOANS HAVING AN INTEREST PERIOD OTHER THAN ONE, TWO,
THREE OR SIX MONTHS IN DURATION AS PROVIDED IN THE DEFINITION OF “INTEREST
PERIOD,” THE APPLICABLE NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M. FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF SUCH
BORROWING, CONVERSION OR CONTINUATION, WHEREUPON THE ADMINISTRATIVE AGENT SHALL
GIVE PROMPT NOTICE TO THE LENDERS OF SUCH REQUEST AND DETERMINE WHETHER THE
REQUESTED INTEREST PERIOD IS ACCEPTABLE TO ALL OF THEM. NOT LATER THAN 11:00
A.M., THREE BUSINESS DAYS BEFORE THE REQUESTED DATE OF SUCH BORROWING,
CONVERSION OR CONTINUATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER
(WHICH NOTICE MAY BE BY TELEPHONE) WHETHER OR NOT THE REQUESTED INTEREST PERIOD
HAS BEEN CONSENTED TO BY ALL THE LENDERS. EACH TELEPHONIC NOTICE BY THE BORROWER
PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN LOAN NOTICE, APPROPRIATELY COMPLETED AND
SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. EACH BORROWING OF, CONVERSION
TO OR CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF. EXCEPT AS
PROVIDED IN SECTIONS 2.03(C) AND 2.04(B), EACH BORROWING OF OR CONVERSION TO
BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF. EACH LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN)
SHALL SPECIFY (I) WHETHER THE BORROWER IS REQUESTING A BORROWING, A CONVERSION
OF LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS,
(II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, AS THE
CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF LOANS
TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE OF LOANS TO BE BORROWED OR
TO WHICH EXISTING LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION
OF THE INTEREST PERIOD WITH RESPECT THERETO. IF THE BORROWER FAILS TO SPECIFY A
TYPE OF LOAN IN A LOAN NOTICE FOR A BORROWING, THEN THE APPLICABLE LOANS SHALL
BE MADE AS BASE RATE LOANS. IF THE ADMINISTRATIVE AGENT DOES NOT RECEIVE FROM
THE BORROWER A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION OF
EURODOLLAR RATE LOANS THEN THE APPLICABLE LOANS SHALL BE CONTINUED AS EURODOLLAR
RATE LOANS WITH AN INTEREST PERIOD OF ONE MONTH; PROVIDED THAT IF THE
ADMINISTRATIVE AGENT DETERMINES THAT ANY CIRCUMSTANCE THAT WOULD PERMIT ANY
LENDER OR THE ADMINISTRATIVE AGENT TO GIVE A NOTICE PURSUANT TO SECTION 3.02 OR
SECTION 3.03 EXISTS, THE APPLICABLE LOANS SHALL BE CONVERTED TO BASE RATE LOANS.
ANY SUCH AUTOMATIC CONTINUATION OR CONVERSION OF EURODOLLAR RATE LOANS SHALL BE
EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT
TO THE APPLICABLE EURODOLLAR RATE LOANS. IF THE BORROWER REQUESTS A BORROWING
OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY SUCH LOAN
NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE
SPECIFIED AN INTEREST PERIOD OF ONE MONTH.
(d)    FOLLOWING RECEIPT OF A LOAN NOTICE, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE OF THE

706670977 08131378    18
STG_478957.1

--------------------------------------------------------------------------------




APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS
PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF
THE DETAILS OF ANY AUTOMATIC CONTINUATION AS EURODOLLAR RATE LOANS DESCRIBED IN
THE PRECEDING SUBSECTION. IN THE CASE OF A BORROWING, EACH LENDER SHALL MAKE THE
AMOUNT OF ITS LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON
THE BUSINESS DAY SPECIFIED IN THE APPLICABLE LOAN NOTICE. UPON SATISFACTION OF
THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS
THE INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE
ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE
BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER.
(e)    EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN. DURING THE EXISTENCE OF AN EVENT OF DEFAULT, NO LOANS MAY
BE REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS.
(f)    THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EURODOLLAR
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE. AT ANY TIME THAT BASE RATE
LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND
THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING
THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.
(g)    AFTER GIVING EFFECT TO ALL BORROWINGS, ALL CONVERSIONS OF LOANS FROM ONE
TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS AS THE SAME TYPE, THERE SHALL
NOT BE MORE THAN EIGHT INTEREST PERIODS IN EFFECT WITH RESPECT TO LOANS.
2.03     Letters of Credit.
(a)    THE LETTER OF CREDIT COMMITMENT.
(i)    SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE L/C ISSUER
AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE LENDERS SET FORTH IN THIS SECTION
2.03, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE
CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE LETTERS OF
CREDIT FOR THE ACCOUNT OF THE BORROWER OR ITS SUBSIDIARIES, AND TO AMEND OR
EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION
(B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF CREDIT; AND (B) THE
LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF THE BORROWER OR ITS SUBSIDIARIES AND ANY DRAWINGS THEREUNDER;
PROVIDED THAT AFTER GIVING EFFECT TO ANY L/C CREDIT EXTENSION WITH RESPECT TO
ANY LETTER OF CREDIT, (X) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE
COMMITMENTS, (Y) THE LENDER CREDIT EXPOSURE OF ANY LENDER SHALL NOT EXCEED SUCH
LENDER’S COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS SHALL
NOT EXCEED THE LETTER OF CREDIT SUBLIMIT. EACH

706670977 08131378    19
STG_478957.1

--------------------------------------------------------------------------------




REQUEST BY THE BORROWER FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT
SHALL BE DEEMED TO BE A REPRESENTATION BY THE BORROWER THAT THE L/C CREDIT
EXTENSION SO REQUESTED COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO
THE PRECEDING SENTENCE. WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS
AND CONDITIONS HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL
BE FULLY REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING
PERIOD, OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED
OR THAT HAVE BEEN DRAWN UPON AND REIMBURSED.
(ii)    THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT, IF:
(A)    SUBJECT TO SECTION 2.03(B)(III), THE EXPIRY DATE OF THE REQUESTED LETTER
OF CREDIT WOULD OCCUR MORE THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE OR LAST
EXTENSION, UNLESS THE REQUIRED LENDERS HAVE APPROVED SUCH EXPIRY DATE; OR
(B)    THE EXPIRY DATE OF THE REQUESTED LETTER OF CREDIT WOULD OCCUR AFTER THE
LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE LENDERS HAVE APPROVED SUCH
EXPIRY DATE.
(iii)    THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE OR EXTEND ANY
LETTER OF CREDIT IF:
(A)    ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR
SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM ISSUING THE
LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR REQUEST THAT
THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR THE
LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C ISSUER WITH RESPECT
TO THE LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR
WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON
THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY UNREIMBURSED LOSS,
COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE AND WHICH THE L/C
ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;
(B)    THE ISSUANCE OF THE LETTER OF CREDIT WOULD VIOLATE ONE OR MORE POLICIES
OF THE L/C ISSUER APPLICABLE TO LETTERS OF CREDIT GENERALLY;
(C)    EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER, THE LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN $100,000;
(D)    THE LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS;
(E)    ANY LENDER IS AT THAT TIME A DEFAULTING LENDER, UNLESS THE L/C ISSUER HAS
ENTERED INTO ARRANGEMENTS, INCLUDING THE DELIVERY OF CASH COLLATERAL,
SATISFACTORY TO THE L/C ISSUER (IN ITS SOLE DISCRETION) WITH THE BORROWER OR
SUCH LENDER TO ELIMINATE THE

706670977 08131378    20
STG_478957.1

--------------------------------------------------------------------------------




L/C ISSUER’S ACTUAL OR POTENTIAL FRONTING EXPOSURE (AFTER GIVING EFFECT TO
SECTION 2.15(A)(IV)) WITH RESPECT TO THE DEFAULTING LENDER ARISING FROM EITHER
THE LETTER OF CREDIT THEN PROPOSED TO BE ISSUED OR THAT LETTER OF CREDIT AND ALL
OTHER L/C OBLIGATIONS AS TO WHICH THE L/C ISSUER HAS ACTUAL OR POTENTIAL
FRONTING EXPOSURE, AS IT MAY ELECT IN ITS SOLE DISCRETION; OR
(F)    THE LETTER OF CREDIT CONTAINS ANY PROVISIONS FOR AUTOMATIC REINSTATEMENT
OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER.
(iv)    THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C ISSUER
WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE THE LETTER OF CREDIT IN ITS AMENDED
FORM UNDER THE TERMS HEREOF.
(v)    THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF CREDIT
IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE THE LETTER
OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE BENEFICIARY OF
THE LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO THE LETTER OF
CREDIT.
(vi)    THE L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO ANY
LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH, AND THE
L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE
ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR
PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX
INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS
ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C ISSUER.
(b)    PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.
(i)    EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY BE,
UPON THE REQUEST OF THE BORROWER DELIVERED TO THE L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER.
SUCH LETTER OF CREDIT APPLICATION MAY BE SENT BY FACSIMILE, BY UNITED STATES
MAIL, BY OVERNIGHT COURIER, BY ELECTRONIC TRANSMISSION USING THE SYSTEM PROVIDED
BY THE L/C ISSUER, BY PERSONAL DELIVERY OR BY ANY OTHER MEANS ACCEPTABLE TO THE
L/C ISSUER. SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER
AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO BUSINESS
DAYS (OR SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER
MAY AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE
PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE. IN THE CASE OF
A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: (A)
THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A
BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY
SUCH BENEFICIARY IN CASE OF ANY DRAWING

706670977 08131378    21
STG_478957.1

--------------------------------------------------------------------------------




THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH
BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (G) THE PURPOSE AND NATURE OF THE
REQUESTED LETTER OF CREDIT; AND (H) SUCH OTHER MATTERS AS THE L/C ISSUER MAY
REQUIRE. IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
SATISFACTORY TO THE L/C ISSUER (A) THE LETTER OF CREDIT TO BE AMENDED; (B) THE
PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE
NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS THE L/C ISSUER
MAY REQUIRE. ADDITIONALLY, THE BORROWER SHALL FURNISH TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH
REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER
DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.
(ii)    PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE L/C
ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING)
THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF CREDIT
APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C ISSUER WILL PROVIDE THE
ADMINISTRATIVE AGENT WITH A COPY THEREOF. UNLESS THE L/C ISSUER HAS RECEIVED
WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT OR THE BORROWER, AT
LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR AMENDMENT OF
THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE CONDITIONS
CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN, SUBJECT TO THE TERMS
AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE, ISSUE A
LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER (OR THE APPLICABLE SUBSIDIARY)
OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN
ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS PRACTICES.
IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE
DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM
THE L/C ISSUER A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL
TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH
LETTER OF CREDIT.
(iii)    IF THE BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE DISCRETION, AGREE TO ISSUE A LETTER
OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION
LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST
PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE IN EACH
TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A DAY
(THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED
UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED. UNLESS OTHERWISE DIRECTED BY
THE L/C ISSUER, THE BORROWER SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO
THE L/C ISSUER FOR ANY SUCH EXTENSION. ONCE AN AUTO-EXTENSION LETTER OF CREDIT
HAS BEEN ISSUED, THE LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT
REQUIRE) THE L/C ISSUER TO PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY
TIME TO AN EXPIRY DATE NOT LATER THAN THE LETTER OF CREDIT EXPIRATION DATE;
PROVIDED, HOWEVER, THAT THE L/C ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF
(A) THE L/C ISSUER HAS DETERMINED THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE
NO OBLIGATION, AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM
(AS EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE (II)
OR (III) OF SECTION 2.03(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE

706670977 08131378    22
STG_478957.1

--------------------------------------------------------------------------------




(WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS SEVEN
BUSINESS DAYS BEFORE THE NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE
AGENT THAT THE REQUIRED LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2)
FROM THE ADMINISTRATIVE AGENT, ANY LENDER OR THE BORROWER THAT ONE OR MORE OF
THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, AND
IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.
(iv)    PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY AMENDMENT TO
A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO THE
BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.
(c)    DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.
(i)    UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE
OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT THEREOF. NOT LATER THAN 11:00 A.M. ON THE
DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE,
AN “HONOR DATE”), THE BORROWER SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING; PROVIDED
THAT IF THE BORROWER HAS NOT RECEIVED NOTICE OF THE HONOR DATE PRIOR TO 10:00
A.M. ON SUCH DATE, THEN THE BORROWER SHALL REIMBURSE THE LC ISSUER IN AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH DRAWING NO LATER THAN 11:00 A.M. ON THE FIRST
BUSINESS DAY FOLLOWING THE HONOR DATE. IF THE BORROWER HAS NOT REIMBURSED THE
L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
LENDER OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE
“UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE
THEREOF. IN SUCH EVENT, THE BORROWER SHALL BE DEEMED TO HAVE REQUESTED A
BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT
EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT
SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND
THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE DELIVERY OF A LOAN
NOTICE). ANY NOTICE GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT
TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.
(ii)    EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO SECTION 2.03(C)(I) MAKE
FUNDS AVAILABLE (AND THE ADMINISTRATIVE AGENT MAY APPLY CASH COLLATERAL PROVIDED
FOR THIS PURPOSE) FOR THE ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE
AGENT’S OFFICE IN AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE
UNREIMBURSED AMOUNT NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN
SUCH NOTICE BY THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED
TO HAVE MADE A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT. THE ADMINISTRATIVE
AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

706670977 08131378    23
STG_478957.1

--------------------------------------------------------------------------------




(iii)    WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY REFINANCED BY
A BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS SET FORTH IN SECTION 4.02
CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE BORROWER SHALL BE DEEMED TO
HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING IN THE AMOUNT OF THE
UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING SHALL BE DUE
AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT THE
DEFAULT RATE. IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL BE
DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH L/C BORROWING AND SHALL
CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION
OBLIGATION UNDER THIS SECTION 2.03.
(iv)    UNTIL EACH LENDER FUNDS ITS LOAN OR L/C ADVANCE PURSUANT TO THIS SECTION
2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER ANY LETTER OF
CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.
(v)    EACH LENDER’S OBLIGATION TO MAKE LOANS OR L/C ADVANCES TO REIMBURSE THE
L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT, AS CONTEMPLATED BY THIS
SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE L/C ISSUER, THE BORROWER
OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE
OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH LENDER’S
OBLIGATION TO MAKE LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWER OF A
LOAN NOTICE). NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR
THE OBLIGATION OF THE BORROWER TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY
PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.
(vi)    IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C) BY THE TIME
SPECIFIED IN SECTION 2.03(C)(II), THEN, WITHOUT LIMITING THE OTHER PROVISIONS OF
THIS AGREEMENT, THE L/C ISSUER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER
(ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST
THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON
WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE L/C ISSUER AT A RATE PER
ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY
THE L/C ISSUER IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY
CHARGED BY THE L/C ISSUER IN CONNECTION WITH THE FOREGOING. IF SUCH LENDER PAYS
SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN THE RELEVANT BORROWING OR L/C ADVANCE
IN RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE MAY BE. A CERTIFICATE OF
THE L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VI) SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

706670977 08131378    24
STG_478957.1

--------------------------------------------------------------------------------




(d)    REPAYMENT OF PARTICIPATIONS.
(i)    AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY LETTER OF
CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT
RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED
UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE BORROWER OR
OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE
ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER
ITS APPLICABLE PERCENTAGE THEREOF IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.
(ii)    IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE RETURNED UNDER
ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING PURSUANT TO ANY
SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION), EACH LENDER SHALL
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS APPLICABLE
PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON
FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER,
AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.
THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN
FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.
(e)    OBLIGATIONS ABSOLUTE. THE OBLIGATION OF THE BORROWER TO REIMBURSE THE L/C
ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY EACH L/C
BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES,
INCLUDING THE FOLLOWING:
(i)    ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT, THIS
AGREEMENT, OR ANY OTHER LOAN DOCUMENT;
(ii)    THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR OTHER RIGHT
THAT THE BORROWER OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY
OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT RELATING
THERETO, OR ANY UNRELATED TRANSACTION;
(iii)    ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER SUCH
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;
OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED
IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;
(iv)    WAIVER BY THE L/C ISSUER OF ANY REQUIREMENT THAT EXISTS FOR THE L/C
ISSUER’S PROTECTION AND NOT THE PROTECTION OF THE BORROWER OR ANY WAIVER BY THE
L/C ISSUER WHICH DOES NOT IN FACT MATERIALLY PREJUDICE THE BORROWER;

706670977 08131378    25
STG_478957.1

--------------------------------------------------------------------------------




(v)    HONOR OF A DEMAND FOR PAYMENT PRESENTED ELECTRONICALLY EVEN IF SUCH
LETTER OF CREDIT REQUIRES THAT DEMAND BE IN THE FORM OF A DRAFT;
(vi)    ANY PAYMENT MADE BY THE L/C ISSUER IN RESPECT OF AN OTHERWISE COMPLYING
ITEM PRESENTED AFTER THE DATE SPECIFIED AS THE EXPIRATION DATE OF, OR THE DATE
BY WHICH DOCUMENTS MUST BE RECEIVED UNDER SUCH LETTER OF CREDIT IF PRESENTATION
AFTER SUCH DATE IS AUTHORIZED BY THE UCC, THE ISP OR THE UCP, AS APPLICABLE;
(vii)    ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR
(viii)    ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR
TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER OR ANY
SUBSIDIARY.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    ROLE OF L/C ISSUER. EACH LENDER AND THE BORROWER AGREE THAT, IN PAYING
ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT. NONE OF THE L/C ISSUER,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II)
ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
ISSUER DOCUMENT. THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS
OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF
CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL
NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT. NONE
OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED
PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL
BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH
(VIII) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO
THE CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST THE L/C
ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT
ONLY

706670977 08131378    26
STG_478957.1

--------------------------------------------------------------------------------




TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT. IN FURTHERANCE AND NOT IN LIMITATION
OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE
TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER SHALL NOT BE
RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS
OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE
TO BE INVALID OR INEFFECTIVE FOR ANY REASON. THE L/C ISSUER MAY SEND A LETTER OF
CREDIT OR CONDUCT ANY COMMUNICATION TO OR FROM THE BENEFICIARY VIA THE SOCIETY
FOR WORLDWIDE INTERBANK FINANCIAL TELECOMMUNICATION (“SWIFT”) MESSAGE OR
OVERNIGHT COURIER, OR ANY OTHER COMMERCIALLY REASONABLE MEANS OF COMMUNICATING
WITH A BENEFICIARY.
(g)    APPLICABILITY OF ISP AND UCP; LIMITATION OF LIABILITY. UNLESS OTHERWISE
EXPRESSLY AGREED BY THE L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS
ISSUED THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT.
NOTWITHSTANDING THE FOREGOING, THE L/C ISSUER SHALL NOT BE RESPONSIBLE TO THE
BORROWER FOR, AND THE L/C ISSUER’S RIGHTS AND REMEDIES AGAINST THE BORROWER
SHALL NOT BE IMPAIRED BY, ANY ACTION OR INACTION OF THE L/C ISSUER REQUIRED OR
PERMITTED UNDER ANY LAW, ORDER, OR PRACTICE THAT IS REQUIRED OR PERMITTED TO BE
APPLIED TO ANY LETTER OF CREDIT OR THIS AGREEMENT, INCLUDING THE LAW OR ANY
ORDER OF A JURISDICTION WHERE THE L/C ISSUER OR THE BENEFICIARY IS LOCATED, THE
PRACTICE STATED IN THE ISP, OR IN THE DECISIONS, OPINIONS, PRACTICE STATEMENTS,
OR OFFICIAL COMMENTARY OF THE ICC BANKING COMMISSION, THE BANKERS ASSOCIATION
FOR FINANCE AND TRADE - INTERNATIONAL FINANCIAL SERVICES ASSOCIATION
(BAFT-IFSA), OR THE INSTITUTE OF INTERNATIONAL BANKING LAW & PRACTICE, WHETHER
OR NOT ANY LETTER OF CREDIT CHOOSES SUCH LAW OR PRACTICE.
(h)    LETTER OF CREDIT FEES. THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE, SUBJECT TO SECTION 2.15, WITH ITS
APPLICABLE PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) FOR
EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT. FOR PURPOSES OF COMPUTING THE
DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF
SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.
LETTER OF CREDIT FEES SHALL BE (I) DUE AND PAYABLE ON THE FIRST BUSINESS DAY
AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE
LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND AND (II) COMPUTED ON A
QUARTERLY BASIS IN ARREARS. IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING
ANY QUARTER, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT
SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH
PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF
THE REQUIRED LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT
FEES SHALL ACCRUE AT THE DEFAULT RATE.
(i)    FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO L/C
ISSUER. THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT

706670977 08131378    27
STG_478957.1

--------------------------------------------------------------------------------




A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT THE RATE PER ANNUM
SPECIFIED IN THE FEE LETTER, COMPUTED ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT ON A QUARTERLY BASIS IN ARREARS SUCH FRONTING FEE
SHALL BE DUE AND PAYABLE ON THE TENTH BUSINESS DAY AFTER THE END OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER IN RESPECT OF THE MOST RECENTLY ENDED QUARTERLY
PERIOD (OR PORTION THEREOF, IN THE CASE OF THE FIRST PAYMENT), COMMENCING WITH
THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE
LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND. FOR PURPOSES OF
COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE
AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION
1.06. IN ADDITION, THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO
LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT. SUCH CUSTOMARY FEES AND
STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.
(j)    CONFLICT WITH ISSUER DOCUMENTS. IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF SHALL
CONTROL.
(k)    LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES. NOTWITHSTANDING THAT A LETTER
OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY OBLIGATIONS OF,
OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE BORROWER SHALL BE OBLIGATED TO
REIMBURSE THE L/C ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER SUCH LETTER OF
CREDIT. THE BORROWER HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF LETTERS OF CREDIT
FOR THE ACCOUNT OF SUBSIDIARIES INURES TO THE BENEFIT OF THE BORROWER, AND THAT
THE BORROWER’S BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH
SUBSIDIARIES.
2.04     Prepayments.
(a)    THE BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR
FROM TIME TO TIME VOLUNTARILY PREPAY LOANS IN WHOLE OR IN PART WITHOUT PREMIUM
OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF
PREPAYMENT OF EURODOLLAR RATE LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE
RATE LOANS; (II) ANY PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND
(III) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF
LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING. EACH SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO
BE PREPAID AND, IF EURODOLLAR RATE LOANS ARE TO BE PREPAID, THE INTEREST
PERIOD(S) OF SUCH LOANS. THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH
LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH PREPAYMENT. IF SUCH NOTICE IS GIVEN BY THE
BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT
SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN;
PROVIDED THAT IF THE PROPOSED PREPAYMENT IS MADE IN CONNECTION WITH A
TERMINATION OF THE COMMITMENTS AND IS INTENDED TO BE PREPAID WITH THE PROCEEDS
OF ANOTHER TRANSACTION, THEN THE PREPAYMENT MAY BE CONDITIONAL UPON THE CLOSING
OF SUCH OTHER TRANSACTION. ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE
ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY
ADDITIONAL AMOUNTS REQUIRED

706670977 08131378    28
STG_478957.1

--------------------------------------------------------------------------------




PURSUANT TO SECTION 3.05. SUBJECT TO SECTION 2.15, EACH SUCH PREPAYMENT SHALL BE
APPLIED TO THE LOANS OF THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES.
(b)    IF FOR ANY REASON THE TOTAL OUTSTANDINGS AT ANY TIME EXCEED THE AGGREGATE
COMMITMENTS THEN IN EFFECT, THE BORROWER SHALL IMMEDIATELY PREPAY LOANS AND/OR
CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT EQUAL TO SUCH
EXCESS; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO CASH
COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.04(B) UNLESS AFTER
THE PREPAYMENT IN FULL OF THE LOANS THE TOTAL OUTSTANDINGS EXCEED THE AGGREGATE
COMMITMENTS THEN IN EFFECT.
2.05     Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, the Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination. Any
termination of the Aggregate Commitments may be conditioned upon the closing of
another transaction if it is intended that Loans to be prepaid in connection
with such termination will be prepaid with the proceeds of such other
transaction.
2.06     Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
2.07     Interest.
(a)    SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW, (I) EACH EURODOLLAR
RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR
EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD PLUS THE APPLICABLE RATE; AND (II) EACH BASE RATE LOAN SHALL
BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE
BORROWING OR CONVERSION DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE
APPLICABLE RATE.
(b)    (i)    IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.
(ii)    IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE BORROWER
UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE
GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, THEN
UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL THEREAFTER BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

706670977 08131378    29
STG_478957.1

--------------------------------------------------------------------------------




(iii)    UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF DEFAULT
EXISTS (OTHER THAN AS SET FORTH IN CLAUSES (B)(I) AND (B)(II) ABOVE), THE
BORROWER SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL OUTSTANDING
OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.
(iv)    ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING INTEREST ON
PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.
(v)    THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER IN WRITING OF THE
IMPOSITION OF THE DEFAULT RATE; PROVIDED THAT FAILURE TO GIVE SUCH NOTICE SHALL
NOT AFFECT THE IMPOSITION OF THE DEFAULT RATE.
(c)    INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN. INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH
THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.
2.08     Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    COMMITMENT FEE. THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A
COMMITMENT FEE EQUAL TO THE APPLICABLE RATE TIMES THE ACTUAL DAILY AMOUNT BY
WHICH THE AGGREGATE COMMITMENTS EXCEED THE SUM OF (I) THE OUTSTANDING AMOUNT OF
LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS, SUBJECT TO ADJUSTMENT
AS PROVIDED IN SECTION 2.15. THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING
THE AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE
LAST DAY OF THE AVAILABILITY PERIOD. THE COMMITMENT FEE SHALL BE CALCULATED
QUARTERLY IN ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING
ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE
APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE RATE WAS IN EFFECT.
(b)    OTHER FEES. (i) THE BORROWER SHALL PAY TO THE ARRANGER AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE FEE LETTER. SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.
(ii)    THE BORROWER SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE BEEN
SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO SPECIFIED.
SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY
REASON WHATSOEVER.
2.09     Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided

706670977 08131378    30
STG_478957.1

--------------------------------------------------------------------------------




that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.10     Evidence of Debt.
(a)    THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY ONE OR
MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE ADMINISTRATIVE
AGENT IN THE ORDINARY COURSE OF BUSINESS. THE ACCOUNTS OR RECORDS MAINTAINED BY
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY THE LENDERS TO THE BORROWER
AND THE INTEREST AND PAYMENTS THEREON. ANY FAILURE TO SO RECORD OR ANY ERROR IN
DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE
BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE OBLIGATIONS. IN
THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY ANY
LENDER AND THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR. UPON THE REQUEST OF ANY LENDER MADE THROUGH
THE ADMINISTRATIVE AGENT, THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER
(THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S
LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS. EACH LENDER MAY ATTACH SCHEDULES
TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT AND
MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.
(b)    IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION (A)
ABOVE, EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES
BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT. IN THE EVENT OF ANY
CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT
AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF SUCH MATTERS, THE
ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF
MANIFEST ERROR.
2.11     Payments Generally; Administrative Agent’s Clawback.
(a)    GENERAL. ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE FREE AND
CLEAR OF AND WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE,
RECOUPMENT OR SETOFF. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL
PAYMENTS BY THE BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE
ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT
LATER THAN 2:00 P.M. ON THE DATE SPECIFIED HEREIN. THE ADMINISTRATIVE AGENT WILL
PROMPTLY DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR OTHER
APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED
BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE. ALL PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE. IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS
THE CASE MAY BE.

706670977 08131378    31
STG_478957.1

--------------------------------------------------------------------------------




(b)    (i) FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE OF ANY
BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH BORROWING)
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH SECTION
2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH LENDER HAS
MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION
2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER
A CORRESPONDING AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS
SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN
THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS. IF THE BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH PERIOD. IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING. ANY PAYMENT BY THE BORROWER SHALL BE WITHOUT PREJUDICE TO ANY
CLAIM THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT.
(ii)    PAYMENTS BY BORROWER; PRESUMPTIONS BY ADMINISTRATIVE AGENT. UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE L/C ISSUER, AS THE CASE MAY BE, THE
AMOUNT DUE. IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT,
THEN EACH OF THE LENDERS OR THE L/C ISSUER, AS THE CASE MAY BE, SEVERALLY AGREES
TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN IMMEDIATELY AVAILABLE FUNDS
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.
A notice of the Administrative Agent to any Lender, the L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

706670977 08131378    32
STG_478957.1

--------------------------------------------------------------------------------




(c)    FAILURE TO SATISFY CONDITIONS PRECEDENT. IF ANY LENDER MAKES AVAILABLE TO
THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH LENDER AS
PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH FUNDS ARE NOT
MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE THE
CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE IV ARE NOT
SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.
(d)    OBLIGATIONS OF LENDERS SEVERAL. THE OBLIGATIONS OF THE LENDERS HEREUNDER
TO MAKE LOANS, TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND TO MAKE PAYMENTS
PURSUANT TO SECTION 10.04(C) ARE SEVERAL AND NOT JOINT. THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT
UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER SECTION
10.04(C).
(e)    FUNDING SOURCE. NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO
OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE
A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN THE FUNDS FOR
ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.
2.12     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(iii)    IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND ALL
OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND
(iv)    THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO (X)
ANY PAYMENT MADE BY OR ON BEHALF OF THE BORROWER PURSUANT TO AND IN ACCORDANCE
WITH THE EXPRESS TERMS OF THIS AGREEMENT (INCLUDING THE APPLICATION OF FUNDS
ARISING FROM THE EXISTENCE OF A DEFAULTING LENDER), (Y) THE APPLICATION OF CASH
COLLATERAL PROVIDED FOR IN SECTION 2.14, OR (Z) ANY PAYMENT OBTAINED BY A LENDER
AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS TO ANY ASSIGNEE OR PARTICIPANT,
OTHER THAN AN ASSIGNMENT TO THE BORROWER OR ANY SUBSIDIARY THEREOF (AS TO WHICH
THE PROVISIONS OF THIS SECTION SHALL APPLY).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

706670977 08131378    33
STG_478957.1

--------------------------------------------------------------------------------




2.13     Increase in Commitments.
(a)    REQUEST FOR INCREASE. PROVIDED THERE EXISTS NO DEFAULT, UPON NOTICE TO
THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS), THE BORROWER
MAY FROM TIME TO TIME, REQUEST AN INCREASE IN THE AGGREGATE COMMITMENTS BY AN
AMOUNT (FOR ALL SUCH REQUESTS) NOT EXCEEDING $150,000,000 PROVIDED THAT (I) ANY
SUCH REQUEST FOR AN INCREASE SHALL BE IN A MINIMUM AMOUNT OF $25,000,000 OR IN
INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF, AND (II) THE BORROWER MAY
MAKE A MAXIMUM OF FIVE SUCH REQUESTS. AT THE TIME OF SENDING SUCH NOTICE, THE
BORROWER (IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME
PERIOD WITHIN WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT
BE LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE
LENDERS).
(b)    LENDER ELECTIONS TO INCREASE. EACH LENDER SHALL NOTIFY THE ADMINISTRATIVE
AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO INCREASE ITS
COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN, OR LESS THAN
ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED INCREASE. ANY LENDER NOT RESPONDING
WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS
COMMITMENT.
(c)    NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS. THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER. TO ACHIEVE THE FULL AMOUNT OF A
REQUESTED INCREASE AND SUBJECT, TO THE EXTENT AN APPROVAL WOULD BE REQUIRED
PURSUANT TO SECTION 10.06(A)(III), TO THE APPROVAL OF THE ADMINISTRATIVE AGENT
AND THE L/C ISSUER, THE BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES
TO BECOME LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.
(d)    EFFECTIVE DATE AND ALLOCATIONS. IF THE AGGREGATE COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND
THE FINAL ALLOCATION OF SUCH INCREASE. THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND
THE INCREASE EFFECTIVE DATE.
(e)    CONDITIONS TO EFFECTIVENESS OF INCREASE. AS A CONDITION PRECEDENT TO SUCH
INCREASE, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE
OF THE BORROWER DATED AS OF THE INCREASE EFFECTIVE DATE SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER (X) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY
THE BORROWER APPROVING OR CONSENTING TO SUCH INCREASE, AND (Y) CERTIFYING THAT,
BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE INCREASE EFFECTIVE DATE,
EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER
TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION
2.13, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO SUBSECTIONS (A) AND (B), RESPECTIVELY, OF SECTION 6.01, AND (B) NO
DEFAULT EXISTS. THE BORROWER SHALL PREPAY ANY LOANS OUTSTANDING ON THE INCREASE
EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION
3.05) TO THE EXTENT NECESSARY TO KEEP THE

706670977 08131378    34
STG_478957.1

--------------------------------------------------------------------------------




OUTSTANDING LOANS RATABLE WITH ANY REVISED APPLICABLE PERCENTAGES ARISING FROM
ANY NONRATABLE INCREASE IN THE COMMITMENTS UNDER THIS SECTION.
(f)    CONFLICTING PROVISIONS. THIS SECTION SHALL SUPERSEDE ANY PROVISIONS IN
SECTION 2.12 OR 10.01 TO THE CONTRARY.
2.14     Cash Collateral.
(a)    CERTAIN CREDIT SUPPORT EVENTS. IF (I) AS OF THE MATURITY DATE, ANY L/C
OBLIGATION FOR ANY REASON REMAINS OUTSTANDING, (II) THE BORROWER SHALL BE
REQUIRED TO PROVIDE CASH COLLATERAL PURSUANT TO SECTION 8.02(C), OR (III) THERE
SHALL EXIST A DEFAULTING LENDER AND THE BORROWER IS REQUIRED TO PROVIDE CASH
COLLATERAL PURSUANT TO SECTION 2.15, THE BORROWER SHALL IMMEDIATELY (IN THE CASE
OF CLAUSE (II) ABOVE) OR WITHIN ONE BUSINESS DAY (IN ALL OTHER CASES) FOLLOWING
ANY REQUEST BY THE ADMINISTRATIVE AGENT OR THE L/C ISSUER, PROVIDE CASH
COLLATERAL IN AN AMOUNT NOT LESS THAN THE APPLICABLE MINIMUM COLLATERAL AMOUNT
(DETERMINED IN THE CASE OF CASH COLLATERAL PROVIDED PURSUANT TO CLAUSE (III)
ABOVE, AFTER GIVING EFFECT TO SECTION 2.15(A)(IV) AND ANY CASH COLLATERAL
PROVIDED BY THE DEFAULTING LENDER).
(b)    GRANT OF SECURITY INTEREST. THE BORROWER, AND TO THE EXTENT PROVIDED BY
ANY DEFAULTING LENDER, SUCH DEFAULTING LENDER, HEREBY GRANTS TO (AND SUBJECTS TO
THE CONTROL OF) THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE LENDERS, AND AGREES TO MAINTAIN, A FIRST PRIORITY
SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN,
AND ALL OTHER PROPERTY SO PROVIDED AS COLLATERAL PURSUANT HERETO, AND IN ALL
PROCEEDS OF THE FOREGOING, ALL AS SECURITY FOR THE OBLIGATIONS TO WHICH SUCH
CASH COLLATERAL MAY BE APPLIED PURSUANT TO SECTION 2.15. IF AT ANY TIME THE
ADMINISTRATIVE AGENT DETERMINES THAT CASH COLLATERAL IS SUBJECT TO ANY RIGHT OR
CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT OR THE L/C ISSUER AS
HEREIN PROVIDED, OR THAT THE TOTAL AMOUNT OF SUCH CASH COLLATERAL IS LESS THAN
THE MINIMUM COLLATERAL AMOUNT, THE BORROWER WILL, PROMPTLY UPON DEMAND BY THE
ADMINISTRATIVE AGENT, PAY OR PROVIDE TO THE ADMINISTRATIVE AGENT ADDITIONAL CASH
COLLATERAL IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH DEFICIENCY. ALL CASH
COLLATERAL (OTHER THAN CREDIT SUPPORT NOT CONSTITUTING FUNDS SUBJECT TO DEPOSIT)
SHALL BE MAINTAINED IN ONE OR MORE CONTROLLED ACCOUNTS OR BLOCKED, NON-INTEREST
BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA. THE BORROWER SHALL PAY ON DEMAND
THEREFOR FROM TIME TO TIME ALL CUSTOMARY ACCOUNT OPENING, ACTIVITY AND OTHER
ADMINISTRATIVE FEES AND CHARGES IN CONNECTION WITH THE MAINTENANCE AND
DISBURSEMENT OF CASH COLLATERAL, SUCH AMOUNTS TO BE PAID WHEN DUE UNDER THE
APPLICABLE ACCOUNT AGREEMENTS.
(c)    APPLICATION. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, CASH COLLATERAL PROVIDED UNDER ANY OF THIS SECTION 2.14 OR SECTIONS
2.03, 2.15 OR 8.02 IN RESPECT OF LETTERS OF CREDIT SHALL BE HELD AND APPLIED TO
THE SATISFACTION OF THE SPECIFIC L/C OBLIGATIONS, OBLIGATIONS TO FUND
PARTICIPATIONS THEREIN (INCLUDING, AS TO CASH COLLATERAL PROVIDED BY A
DEFAULTING LENDER, ANY INTEREST ACCRUED ON SUCH OBLIGATION) AND OTHER
OBLIGATIONS FOR WHICH THE CASH COLLATERAL WAS SO PROVIDED, PRIOR TO ANY OTHER
APPLICATION OF SUCH PROPERTY AS MAY OTHERWISE BE PROVIDED FOR HEREIN.
(d)    RELEASE. CASH COLLATERAL (OR THE APPROPRIATE PORTION THEREOF) PROVIDED TO
REDUCE FRONTING EXPOSURE OR TO SECURE OTHER OBLIGATIONS SHALL BE RELEASED
PROMPTLY FOLLOWING (I) THE ELIMINATION OF THE APPLICABLE FRONTING

706670977 08131378    35
STG_478957.1

--------------------------------------------------------------------------------




EXPOSURE OR OTHER OBLIGATIONS GIVING RISE THERETO (INCLUDING BY THE TERMINATION
OF DEFAULTING LENDER STATUS OF THE APPLICABLE LENDER (OR, AS APPROPRIATE, ITS
ASSIGNEE FOLLOWING COMPLIANCE WITH SECTION 10.06(A)(VI)) OR (II) THE
DETERMINATION BY THE ADMINISTRATIVE AGENT AND THE L/C ISSUER THAT THERE EXISTS
EXCESS CASH COLLATERAL; PROVIDED, HOWEVER, THE PERSON PROVIDING CASH COLLATERAL
AND THE L/C ISSUER MAY AGREE THAT CASH COLLATERAL SHALL NOT BE RELEASED BUT
INSTEAD HELD TO SUPPORT FUTURE ANTICIPATED FRONTING EXPOSURE OR OTHER
OBLIGATIONS.
2.15     Defaulting Lenders.
(a)    ADJUSTMENTS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN, UNTIL SUCH TIME AS
THAT LENDER IS NO LONGER A DEFAULTING LENDER, TO THE EXTENT PERMITTED BY
APPLICABLE LAW:
(i)    WAIVERS AND AMENDMENTS. SUCH DEFAULTING LENDER’S RIGHT TO APPROVE OR
DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT WITH RESPECT TO THIS AGREEMENT SHALL
BE RESTRICTED AS SET FORTH IN THE DEFINITION OF “REQUIRED LENDERS” AND SECTION
10.01.
(ii)    DEFAULTING LENDER WATERFALL. ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
DEFAULTING LENDER (WHETHER VOLUNTARY OR MANDATORY, AT MATURITY, PURSUANT TO
ARTICLE VIII OR OTHERWISE) OR RECEIVED BY THE ADMINISTRATIVE AGENT FROM A
DEFAULTING LENDER PURSUANT TO SECTION 10.08 SHALL BE APPLIED AT SUCH TIME OR
TIMES AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT AS FOLLOWS: FIRST, TO THE
PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE
AGENT HEREUNDER; SECOND, TO THE PAYMENT ON A PRO RATA BASIS OF ANY AMOUNTS OWING
BY SUCH DEFAULTING LENDER TO THE L/C ISSUER HEREUNDER; THIRD, TO CASH
COLLATERALIZE THE L/C ISSUER’S FRONTING EXPOSURE WITH RESPECT TO SUCH DEFAULTING
LENDER IN ACCORDANCE WITH SECTION 2.14; FOURTH, AS THE BORROWER MAY REQUEST (SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS), TO THE FUNDING OF ANY LOAN IN
RESPECT OF WHICH SUCH DEFAULTING LENDER HAS FAILED TO FUND ITS PORTION THEREOF
AS REQUIRED BY THIS AGREEMENT, AS DETERMINED BY THE ADMINISTRATIVE AGENT; FIFTH,
IF SO DETERMINED BY THE ADMINISTRATIVE AGENT AND THE BORROWER, TO BE HELD IN A
DEPOSIT ACCOUNT AND RELEASED PRO RATA IN ORDER TO (X) SATISFY SUCH DEFAULTING
LENDER’S POTENTIAL FUTURE FUNDING OBLIGATIONS WITH RESPECT TO LOANS UNDER THIS
AGREEMENT AND (Y) CASH COLLATERALIZE THE L/C ISSUER’S FUTURE FRONTING EXPOSURE
WITH RESPECT TO SUCH DEFAULTING LENDER WITH RESPECT TO FUTURE LETTERS OF CREDIT
ISSUED UNDER THIS AGREEMENT, IN ACCORDANCE WITH SECTION 2.14; SIXTH, TO THE
PAYMENT OF ANY AMOUNTS OWING TO THE LENDERS OR THE L/C ISSUER AS A RESULT OF ANY
JUDGMENT OF A COURT OF COMPETENT JURISDICTION OBTAINED BY ANY LENDER OR THE L/C
ISSUER AGAINST SUCH DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING LENDER’S
BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT; SEVENTH, SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT EXISTS, TO THE PAYMENT OF ANY AMOUNTS OWING TO THE BORROWER
AS A RESULT OF ANY JUDGMENT OF A COURT OF COMPETENT JURISDICTION OBTAINED BY THE
BORROWER AGAINST SUCH DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING LENDER’S
BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT; AND EIGHTH, TO SUCH DEFAULTING
LENDER OR AS OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT IF (X) SUCH PAYMENT IS A PAYMENT OF THE PRINCIPAL

706670977 08131378    36
STG_478957.1

--------------------------------------------------------------------------------




AMOUNT OF ANY LOANS OR L/C BORROWINGS IN RESPECT OF WHICH SUCH DEFAULTING LENDER
HAS NOT FULLY FUNDED ITS APPROPRIATE SHARE, AND (Y) SUCH LOANS WERE MADE OR THE
RELATED LETTERS OF CREDIT WERE ISSUED AT A TIME WHEN THE CONDITIONS SET FORTH IN
SECTION 4.02 WERE SATISFIED OR WAIVED, SUCH PAYMENT SHALL BE APPLIED SOLELY TO
PAY THE LOANS OF, AND L/C OBLIGATIONS OWED TO, ALL NON-DEFAULTING LENDERS ON A
PRO RATA BASIS PRIOR TO BEING APPLIED TO THE PAYMENT OF ANY LOANS OF, OR L/C
OBLIGATIONS OWED TO, SUCH DEFAULTING LENDER UNTIL SUCH TIME AS ALL LOANS AND
FUNDED AND UNFUNDED PARTICIPATIONS IN L/C OBLIGATIONS ARE HELD BY THE LENDERS
PRO RATA IN ACCORDANCE WITH THE COMMITMENTS HEREUNDER WITHOUT GIVING EFFECT TO
SECTION 2.15(A)(IV). ANY PAYMENTS, PREPAYMENTS OR OTHER AMOUNTS PAID OR PAYABLE
TO A DEFAULTING LENDER THAT ARE APPLIED (OR HELD) TO PAY AMOUNTS OWED BY A
DEFAULTING LENDER OR TO POST CASH COLLATERAL PURSUANT TO THIS SECTION
2.15(A)(II) SHALL BE DEEMED PAID TO AND REDIRECTED BY SUCH DEFAULTING LENDER,
AND EACH LENDER IRREVOCABLY CONSENTS HERETO.
(iii)    CERTAIN FEES.
(A)    NO DEFAULTING LENDER SHALL BE ENTITLED TO RECEIVE ANY FEE PAYABLE UNDER
SECTION 2.08(A) FOR ANY PERIOD DURING WHICH THAT LENDER IS A DEFAULTING LENDER
(AND THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY SUCH FEE THAT OTHERWISE WOULD
HAVE BEEN REQUIRED TO HAVE BEEN PAID TO THAT DEFAULTING LENDER).
(B)    EACH DEFAULTING LENDER SHALL BE ENTITLED TO RECEIVE LETTER OF CREDIT FEES
FOR ANY PERIOD DURING WHICH THAT LENDER IS A DEFAULTING LENDER ONLY TO THE
EXTENT ALLOCABLE TO ITS APPLICABLE PERCENTAGE OF THE STATED AMOUNT OF LETTERS OF
CREDIT FOR WHICH IT HAS PROVIDED CASH COLLATERAL PURSUANT TO SECTION 2.14.
(C)    WITH RESPECT TO ANY LETTER OF CREDIT FEE NOT REQUIRED TO BE PAID TO ANY
DEFAULTING LENDER PURSUANT TO CLAUSE (B) ABOVE, THE BORROWER SHALL (X) PAY TO
EACH NON-DEFAULTING LENDER THAT PORTION OF ANY SUCH FEE OTHERWISE PAYABLE TO
SUCH DEFAULTING LENDER WITH RESPECT TO SUCH DEFAULTING LENDER’S PARTICIPATION IN
L/C OBLIGATIONS THAT HAS BEEN REALLOCATED TO SUCH NON-DEFAULTING LENDER PURSUANT
TO CLAUSE (IV) BELOW, (Y) PAY TO THE L/C ISSUER THE AMOUNT OF ANY SUCH FEE
OTHERWISE PAYABLE TO SUCH DEFAULTING LENDER TO THE EXTENT ALLOCABLE TO THE L/C
ISSUER’S FRONTING EXPOSURE TO SUCH DEFAULTING LENDER AND NOT CASH COLLATERALIZED
BY THE BORROWER, AND (Z) NOT BE REQUIRED TO PAY THE REMAINING AMOUNT OF ANY SUCH
FEE.
(iv)    REALLOCATION OF APPLICABLE PERCENTAGES TO REDUCE FRONTING EXPOSURE. ALL
OR ANY PART OF SUCH DEFAULTING LENDER’S PARTICIPATION IN L/C OBLIGATIONS SHALL
BE REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES (CALCULATED WITHOUT REGARD TO SUCH DEFAULTING
LENDER’S COMMITMENT) BUT ONLY TO THE EXTENT THAT (X) THE CONDITIONS SET FORTH IN
SECTION 4.02 ARE SATISFIED AT THE TIME OF SUCH REALLOCATION (AND, UNLESS THE
BORROWER SHALL HAVE OTHERWISE NOTIFIED THE ADMINISTRATIVE AGENT AT SUCH TIME,
THE BORROWER SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT SUCH
CONDITIONS ARE SATISFIED AT SUCH TIME), AND (Y) SUCH REALLOCATION DOES NOT CAUSE
THE AGGREGATE LENDER CREDIT EXPOSURE OF ANY NON-DEFAULTING LENDER TO EXCEED SUCH
NON-DEFAULTING LENDER’S COMMITMENT. NO REALLOCATION

706670977 08131378    37
STG_478957.1

--------------------------------------------------------------------------------




HEREUNDER SHALL CONSTITUTE A WAIVER OR RELEASE OF ANY CLAIM OF ANY PARTY
HEREUNDER AGAINST A DEFAULTING LENDER ARISING FROM THAT LENDER HAVING BECOME A
DEFAULTING LENDER, INCLUDING ANY CLAIM OF A NON-DEFAULTING LENDER AS A RESULT OF
SUCH NON-DEFAULTING LENDER’S INCREASED EXPOSURE FOLLOWING SUCH REALLOCATION.
(v)    CASH COLLATERAL. IF THE REALLOCATION DESCRIBED IN CLAUSE (A)(IV) ABOVE
CANNOT, OR CAN ONLY PARTIALLY, BE EFFECTED, THE BORROWER SHALL, WITHOUT
PREJUDICE TO ANY RIGHT OR REMEDY AVAILABLE TO IT HEREUNDER OR UNDER APPLICABLE
LAW, CASH COLLATERALIZE THE L/C ISSUERS’ FRONTING EXPOSURE IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN SECTION 2.14.
(b)    DEFAULTING LENDER CURE. IF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
L/C ISSUER AGREE IN WRITING THAT A LENDER IS NO LONGER A DEFAULTING LENDER, THE
ADMINISTRATIVE AGENT WILL SO NOTIFY THE PARTIES HERETO, WHEREUPON AS OF THE
EFFECTIVE DATE SPECIFIED IN SUCH NOTICE AND SUBJECT TO ANY CONDITIONS SET FORTH
THEREIN (WHICH MAY INCLUDE ARRANGEMENTS WITH RESPECT TO ANY CASH COLLATERAL),
THAT LENDER WILL, TO THE EXTENT APPLICABLE, PURCHASE AT PAR THAT PORTION OF
OUTSTANDING LOANS OF THE OTHER LENDERS OR TAKE SUCH OTHER ACTIONS AS THE
ADMINISTRATIVE AGENT MAY DETERMINE TO BE NECESSARY TO CAUSE THE LOANS AND FUNDED
AND UNFUNDED PARTICIPATIONS IN LETTERS OF CREDIT TO BE HELD ON A PRO RATA BASIS
BY THE LENDERS IN ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES (WITHOUT GIVING
EFFECT TO SECTION 2.15(A)(IV)), WHEREUPON SUCH LENDER WILL CEASE TO BE A
DEFAULTING LENDER; PROVIDED THAT NO ADJUSTMENTS WILL BE MADE RETROACTIVELY WITH
RESPECT TO FEES ACCRUED OR PAYMENTS MADE BY OR ON BEHALF OF THE BORROWER WHILE
THAT LENDER WAS A DEFAULTING LENDER; AND PROVIDED, FURTHER, THAT EXCEPT TO THE
EXTENT OTHERWISE EXPRESSLY AGREED BY THE AFFECTED PARTIES, NO CHANGE HEREUNDER
FROM DEFAULTING LENDER TO LENDER WILL CONSTITUTE A WAIVER OR RELEASE OF ANY
CLAIM OF ANY PARTY HEREUNDER ARISING FROM THAT LENDER’S HAVING BEEN A DEFAULTING
LENDER.
ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01     Taxes.
(h)    PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF
TAXES.
(iii)    ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER
UNDER ANY LOAN DOCUMENT SHALL BE MADE WITHOUT DEDUCTION OR WITHHOLDING FOR ANY
TAXES, EXCEPT AS REQUIRED BY APPLICABLE LAWS. IF ANY APPLICABLE LAWS (AS
DETERMINED IN THE GOOD FAITH DISCRETION OF THE ADMINISTRATIVE AGENT) REQUIRE THE
DEDUCTION OR WITHHOLDING OF ANY TAX FROM ANY SUCH PAYMENT BY THE ADMINISTRATIVE
AGENT OR THE BORROWER, THEN THE ADMINISTRATIVE AGENT OR THE BORROWER SHALL BE
ENTITLED TO MAKE SUCH DEDUCTION OR WITHHOLDING, UPON THE BASIS OF THE
INFORMATION AND DOCUMENTATION TO BE DELIVERED PURSUANT TO SUBSECTION (E) BELOW.
(iv)    IF THE BORROWER OR THE ADMINISTRATIVE AGENT SHALL BE REQUIRED BY
APPLICABLE LAWS TO WITHHOLD OR DEDUCT ANY TAXES, INCLUDING BOTH UNITED STATES
FEDERAL BACKUP WITHHOLDING AND WITHHOLDING TAXES, FROM ANY PAYMENT, THEN (A) THE
BORROWER OR THE ADMINISTRATIVE AGENT, AS REQUIRED BY SUCH LAWS, SHALL WITHHOLD
OR MAKE SUCH DEDUCTIONS AS ARE

706670977 08131378    38
STG_478957.1

--------------------------------------------------------------------------------




DETERMINED BY THE ADMINISTRATIVE AGENT TO BE REQUIRED BASED UPON THE INFORMATION
AND DOCUMENTATION IT HAS RECEIVED PURSUANT TO SUBSECTION (E) BELOW, (B) THE
BORROWER OR THE ADMINISTRATIVE AGENT, TO THE EXTENT REQUIRED BY SUCH LAWS, SHALL
TIMELY PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH THE APPLICABLE LAWS, AND (C) TO THE EXTENT THAT THE
WITHHOLDING OR DEDUCTION IS MADE ON ACCOUNT OF INDEMNIFIED TAXES, THE SUM
PAYABLE BY THE BORROWER SHALL BE INCREASED AS NECESSARY SO THAT AFTER ANY
REQUIRED WITHHOLDING OR THE MAKING OF ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 3.01) THE
APPLICABLE RECIPIENT RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN MADE.
(i)    PAYMENT OF OTHER TAXES BY THE BORROWER. WITHOUT LIMITING THE PROVISIONS
OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW, OR AT THE OPTION OF
THE ADMINISTRATIVE AGENT TIMELY REIMBURSE IT FOR THE PAYMENT OF, ANY OTHER
TAXES.
(j)    TAX INDEMNIFICATIONS. (i) THE BORROWER SHALL, AND DOES HEREBY, INDEMNIFY
EACH RECIPIENT, AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES (INCLUDING
INDEMNIFIED TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION 3.01) PAYABLE OR PAID BY SUCH RECIPIENT OR REQUIRED TO BE
WITHHELD OR DEDUCTED FROM A PAYMENT TO SUCH RECIPIENT, AND ANY REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY. A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE L/C ISSUER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF
OR ON BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR. THE BORROWER SHALL, AND DOES HEREBY, INDEMNIFY THE ADMINISTRATIVE AGENT,
AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS AFTER DEMAND THEREFOR,
FOR ANY AMOUNT WHICH A LENDER OR THE L/C ISSUER FOR ANY REASON FAILS TO PAY
INDEFEASIBLY TO THE ADMINISTRATIVE AGENT AS REQUIRED PURSUANT TO SECTION
3.01(C)(II) BELOW; PROVIDED THAT IF THE BORROWER MAKES ANY SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SENTENCE, THE LENDER OR L/C ISSUER WHO
FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT SHALL REIMBURSE THE
BORROWER FOR THE AMOUNT OF SUCH PAYMENT.
(ii)    EACH LENDER AND THE L/C ISSUER SHALL, AND DOES HEREBY, SEVERALLY
INDEMNIFY, AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS AFTER DEMAND
THEREFOR, (X) THE ADMINISTRATIVE AGENT AGAINST ANY INDEMNIFIED TAXES
ATTRIBUTABLE TO SUCH LENDER OR THE L/C ISSUER (BUT ONLY TO THE EXTENT THAT THE
BORROWER HAS NOT ALREADY INDEMNIFIED THE ADMINISTRATIVE AGENT FOR SUCH
INDEMNIFIED TAXES AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO),
(Y) THE ADMINISTRATIVE AGENT AND THE BORROWER, AS APPLICABLE, AGAINST ANY TAXES
ATTRIBUTABLE TO SUCH LENDER’S FAILURE TO COMPLY WITH THE PROVISIONS OF SECTION
10.06(C) RELATING TO THE MAINTENANCE OF A PARTICIPANT REGISTER AND (Z) THE
ADMINISTRATIVE AGENT AND THE BORROWER, AS APPLICABLE, AGAINST ANY EXCLUDED TAXES
ATTRIBUTABLE TO SUCH LENDER OR THE L/C ISSUER, IN EACH CASE, THAT ARE PAYABLE OR
PAID BY THE ADMINISTRATIVE AGENT OR THE BORROWER IN CONNECTION WITH ANY LOAN
DOCUMENT, AND ANY REASONABLE EXPENSES ARISING THEREFROM OR WITH

706670977 08131378    39
STG_478957.1

--------------------------------------------------------------------------------




RESPECT THERETO, WHETHER OR NOT SUCH TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO ANY LENDER BY THE ADMINISTRATIVE AGENT
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. EACH LENDER AND THE L/C ISSUER HEREBY
AUTHORIZES THE ADMINISTRATIVE AGENT TO SET OFF AND APPLY ANY AND ALL AMOUNTS AT
ANY TIME OWING TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY AMOUNT DUE TO THE
ADMINISTRATIVE AGENT UNDER THIS CLAUSE (II).
(k)    EVIDENCE OF PAYMENTS. UPON REQUEST BY THE BORROWER OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, AFTER ANY PAYMENT OF TAXES BY THE BORROWER OR BY THE
ADMINISTRATIVE AGENT TO A GOVERNMENTAL AUTHORITY AS PROVIDED IN THIS SECTION
3.01, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT OR THE
ADMINISTRATIVE AGENT SHALL DELIVER TO THE BORROWER, AS THE CASE MAY BE, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY
EVIDENCING SUCH PAYMENT, A COPY OF ANY RETURN REQUIRED BY LAWS TO REPORT SUCH
PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE
BORROWER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE.
(l)    STATUS OF LENDERS; TAX DOCUMENTATION.
(i)    ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX WITH RESPECT TO PAYMENTS MADE UNDER ANY LOAN DOCUMENT SHALL
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT, AT THE TIME OR TIMES
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING
OR AT A REDUCED RATE OF WITHHOLDING. IN ADDITION, ANY LENDER, IF REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE PRECEDING TWO SENTENCES, THE COMPLETION,
EXECUTION AND SUBMISSION OF SUCH DOCUMENTATION (OTHER THAN SUCH DOCUMENTATION
SET FORTH IN SECTION 3.01(E)(II)(A), (II)(B) AND (II)(D) BELOW) SHALL NOT BE
REQUIRED IF IN THE LENDER’S REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR
SUBMISSION WOULD SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR
EXPENSE OR WOULD MATERIALLY PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH
LENDER.
(ii)    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN THE EVENT THAT THE
BORROWER IS A U.S. PERSON,
(A)    ANY LENDER THAT IS A U.S. PERSON SHALL DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE ON WHICH SUCH LENDER BECOMES A
LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE
REASONABLE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT), EXECUTED
ORIGINALS OF IRS FORM W-9 CERTIFYING THAT SUCH LENDER IS EXEMPT FROM U.S.
FEDERAL BACKUP WITHHOLDING TAX;

706670977 08131378    40
STG_478957.1

--------------------------------------------------------------------------------




(B)    ANY FOREIGN LENDER SHALL, TO THE EXTENT IT IS LEGALLY ENTITLED TO DO SO,
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (IN SUCH NUMBER OF COPIES
AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH SUCH
FOREIGN LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME
THEREAFTER UPON THE REASONABLE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE
AGENT), WHICHEVER OF THE FOLLOWING IS APPLICABLE:
(1)    IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF AN INCOME TAX
TREATY TO WHICH THE UNITED STATES IS A PARTY (X) WITH RESPECT TO PAYMENTS OF
INTEREST UNDER ANY LOAN DOCUMENT, EXECUTED ORIGINALS OF IRS FORM W-8BEN
ESTABLISHING AN EXEMPTION FROM, OR REDUCTION OF, U.S. FEDERAL WITHHOLDING TAX
PURSUANT TO THE “INTEREST” ARTICLE OF SUCH TAX TREATY AND (Y) WITH RESPECT TO
ANY OTHER APPLICABLE PAYMENTS UNDER ANY LOAN DOCUMENT, IRS FORM W-8BEN
ESTABLISHING AN EXEMPTION FROM, OR REDUCTION OF, U.S. FEDERAL WITHHOLDING TAX
PURSUANT TO THE “BUSINESS PROFITS” OR “OTHER INCOME” ARTICLE OF SUCH TAX TREATY;
(2)    EXECUTED ORIGINALS OF IRS FORM W-8ECI;
(3)    IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION
FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT F-1 TO THE EFFECT THAT SUCH FOREIGN LENDER
IS NOT A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, A “10
PERCENT SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B)
OF THE CODE, OR A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION
881(C)(3)(C) OF THE CODE (A “U.S. TAX COMPLIANCE CERTIFICATE”) AND (Y) EXECUTED
ORIGINALS OF IRS FORM W-8BEN; OR
(4)    TO THE EXTENT A FOREIGN LENDER IS NOT THE BENEFICIAL OWNER, EXECUTED
ORIGINALS OF IRS FORM W-8IMY, ACCOMPANIED BY IRS FORM W-8ECI, IRS FORM W-8BEN, A
U.S. TAX COMPLIANCE CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT F-2 OR
EXHIBIT F-3, IRS FORM W-9, AND/OR OTHER CERTIFICATION DOCUMENTS FROM EACH
BENEFICIAL OWNER, AS APPLICABLE; PROVIDED THAT IF THE FOREIGN LENDER IS A
PARTNERSHIP AND ONE OR MORE DIRECT OR INDIRECT PARTNERS OF SUCH FOREIGN LENDER
ARE CLAIMING THE PORTFOLIO INTEREST EXEMPTION, SUCH FOREIGN LENDER MAY PROVIDE A
U.S. TAX COMPLIANCE CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT F-4 ON
BEHALF OF EACH SUCH DIRECT AND INDIRECT PARTNER;
(C)    ANY FOREIGN LENDER SHALL, TO THE EXTENT IT IS LEGALLY ENTITLED TO DO SO,
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (IN SUCH NUMBER OF COPIES
AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH SUCH
FOREIGN LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME
THEREAFTER UPON THE REASONABLE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE
AGENT), EXECUTED ORIGINALS OF ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A
BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN U.S. FEDERAL WITHHOLDING
TAX, DULY COMPLETED, TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER OR THE

706670977 08131378    41
STG_478957.1

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT TO DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE
MADE; AND
(D)    IF A PAYMENT MADE TO A LENDER UNDER ANY LOAN DOCUMENT WOULD BE SUBJECT TO
U.S. FEDERAL WITHHOLDING TAX IMPOSED BY FATCA IF SUCH LENDER WERE TO FAIL TO
COMPLY WITH THE APPLICABLE REPORTING REQUIREMENTS OF FATCA (INCLUDING THOSE
CONTAINED IN SECTION 1471(B) OR 1472(B) OF THE CODE, AS APPLICABLE), SUCH LENDER
SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT AT THE TIME OR TIMES
PRESCRIBED BY LAW AND AT SUCH TIME OR TIMES REASONABLY REQUESTED BY THE BORROWER
OR THE ADMINISTRATIVE AGENT SUCH DOCUMENTATION PRESCRIBED BY APPLICABLE LAW
(INCLUDING AS PRESCRIBED BY SECTION 1471(B)(3)(C)(I) OF THE CODE) AND SUCH
ADDITIONAL DOCUMENTATION REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT AS MAY BE NECESSARY FOR THE BORROWER AND THE ADMINISTRATIVE
AGENT TO COMPLY WITH THEIR OBLIGATIONS UNDER FATCA AND TO DETERMINE THAT SUCH
LENDER HAS COMPLIED WITH SUCH LENDER’S OBLIGATIONS UNDER FATCA OR TO DETERMINE
THE AMOUNT TO DEDUCT AND WITHHOLD FROM SUCH PAYMENT. SOLELY FOR PURPOSES OF THIS
CLAUSE (D), “FATCA” SHALL INCLUDE ANY AMENDMENTS MADE TO FATCA AFTER THE DATE OF
THIS AGREEMENT.
(iii)    EACH LENDER AGREES THAT IF ANY FORM OR CERTIFICATION IT PREVIOUSLY
DELIVERED PURSUANT TO THIS SECTION 3.01 EXPIRES OR BECOMES OBSOLETE OR
INACCURATE IN ANY RESPECT, IT SHALL UPDATE SUCH FORM OR CERTIFICATION OR
PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT IN WRITING OF ITS
LEGAL INABILITY TO DO SO.
(m)    TREATMENT OF CERTAIN REFUNDS. UNLESS REQUIRED BY APPLICABLE LAWS, AT NO
TIME SHALL THE ADMINISTRATIVE AGENT HAVE ANY OBLIGATION TO FILE FOR OR OTHERWISE
PURSUE ON BEHALF OF A LENDER OR THE L/C ISSUER, OR HAVE ANY OBLIGATION TO PAY TO
ANY LENDER OR THE L/C ISSUER, ANY REFUND OF TAXES WITHHELD OR DEDUCTED FROM
FUNDS PAID FOR THE ACCOUNT OF SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE.
IF ANY RECIPIENT DETERMINES, THAT IT HAS RECEIVED A REFUND OF ANY TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, IT SHALL PAY
TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 3.01 WITH RESPECT TO THE TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES (INCLUDING TAXES) INCURRED BY SUCH RECIPIENT, AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF
THE RECIPIENT, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE RECIPIENT IN THE EVENT THE RECIPIENT IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS SUBSECTION, IN NO EVENT WILL THE APPLICABLE RECIPIENT BE REQUIRED TO PAY
ANY AMOUNT TO THE BORROWER PURSUANT TO THIS SUBSECTION THE PAYMENT OF WHICH
WOULD PLACE THE RECIPIENT IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH
RECIPIENT WOULD HAVE BEEN IN IF THE TAX SUBJECT TO INDEMNIFICATION AND GIVING
RISE TO SUCH REFUND HAD NOT BEEN DEDUCTED, WITHHELD OR OTHERWISE IMPOSED AND THE
INDEMNIFICATION PAYMENTS OR ADDITIONAL AMOUNTS WITH RESPECT TO SUCH TAX HAD
NEVER BEEN PAID. THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE ANY RECIPIENT
TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY

706670977 08131378    42
STG_478957.1

--------------------------------------------------------------------------------




OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.
(n)    SURVIVAL. EACH PARTY’S OBLIGATIONS UNDER THIS SECTION 3.01 SHALL SURVIVE
THE RESIGNATION OR REPLACEMENT OF THE ADMINISTRATIVE AGENT OR ANY ASSIGNMENT OF
RIGHTS BY, OR THE REPLACEMENT OF, A LENDER OR THE L/C ISSUER, THE TERMINATION OF
THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL OTHER
OBLIGATIONS.
3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
replaced with an obligation to fund Base Rate Loans in lieu of such Eurodollar
Rate Loans, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03     Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan, or (b) the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of, or conversion to or
continuation of, Base Rate Loans in the amount specified therein.
3.04     Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    INCREASED COSTS GENERALLY. IF ANY CHANGE IN LAW SHALL:

706670977 08131378    43
STG_478957.1

--------------------------------------------------------------------------------




(vii)    IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER OR THE L/C ISSUER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY
SECTION 3.04(E));
(viii)    SUBJECT ANY RECIPIENT TO ANY TAXES (OTHER THAN (A) INDEMNIFIED TAXES,
(B) TAXES DESCRIBED IN CLAUSES (B) THROUGH (D) OF THE DEFINITION OF EXCLUDED
TAXES AND (C) CONNECTION INCOME TAXES) ON ITS LOANS, LOAN PRINCIPAL, LETTERS OF
CREDIT, COMMITMENTS, OR OTHER OBLIGATIONS, OR ITS DEPOSITS, RESERVES, OTHER
LIABILITIES OR CAPITAL ATTRIBUTABLE THERETO; OR
(ix)    IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK MARKET
ANY OTHER CONDITION, COST OR EXPENSE (OTHER THAN TAXES) AFFECTING THIS AGREEMENT
OR EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)    CAPITAL REQUIREMENTS. IF ANY LENDER OR THE L/C ISSUER DETERMINES THAT ANY
CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING OFFICE OF
SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY,
REGARDING CAPITAL OR LIQUIDITY REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON
THE CAPITAL OF SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE
BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS
OF CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
BORROWER WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.
(c)    CERTIFICATES FOR REIMBURSEMENT. A CERTIFICATE OF A LENDER OR THE L/C
ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER
OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE BORROWER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.
(d)    DELAY IN REQUESTS. FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE L/C
ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS

706670977 08131378    44
STG_478957.1

--------------------------------------------------------------------------------




SECTION 3.04 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).
(e)    RESERVES ON EURODOLLAR RATE LOANS. THE BORROWER SHALL PAY TO EACH LENDER,
AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO
LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS
(CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL COSTS
OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL BE
DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED
THE BORROWER SHALL HAVE RECEIVED AT LEAST 10 BUSINESS DAYS’ PRIOR NOTICE (WITH A
COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER.
IF A LENDER FAILS TO GIVE NOTICE 10 BUSINESS DAYS PRIOR TO THE RELEVANT INTEREST
PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 BUSINESS DAYS
FROM RECEIPT OF SUCH NOTICE.
3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN OTHER
THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD
FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);
(b)    ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE OF SUCH
LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN OTHER
THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE BORROWER; OR
(c)    ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE LAST DAY
OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE BORROWER
PURSUANT TO SECTION 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. Notwithstanding the foregoing, the
Borrower shall not be liable to pay such amounts in the event that a Eurodollar
Rate Loan is not continued or a Base Rate Loan is not converted into a
Eurodollar Rate Loan in accordance with the Borrower’s Loan Notice for the same
due to a written request of a Lender pursuant to Section 3.02 or a written
notice from the Required Lenders pursuant to Section 3.03.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching

706670977 08131378    45
STG_478957.1

--------------------------------------------------------------------------------




deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.
3.06     Mitigation Obligations; Designation of a Different Lending Office. If
any Lender requests compensation under Section 3.04, or requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer,
or any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
3.07     Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.    
CONDITIONS PRECEDENT TO LOANS
4.01     Documentary Conditions of Closing Date.
The obligation of each Lender to make the Loans hereunder is subject to the
Administrative Agent’s receipt of the following, each of which shall be
originals, electronic copies or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance and number reasonably satisfactory to the Administrative Agent and
each of the Lenders:
(l)    EXECUTED COUNTERPARTS OF THIS AGREEMENT.
(m)    SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY CERTIFICATES
AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF THE BORROWER AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY
AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A
RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THE BORROWER IS A PARTY.
(n)    SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT THE BORROWER IS DULY ORGANIZED OR FORMED,
AND THAT THE BORROWER IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION
OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION
INCLUDING, IN THE CASE OF THE BORROWER, CERTIFICATES FROM THE CALIFORNIA
DEPARTMENT OF INSURANCE AND ANY OTHER APPLICABLE INSURANCE REGULATORY AUTHORITY
HAVING JURISDICTION OVER THE BORROWER, EXCEPT TO THE EXTENT THAT FAILURE TO BE
SO QUALIFIED COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.
(o)    A FAVORABLE OPINION OF LEGAL COUNSEL TO THE BORROWER, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT E
AND SUCH OTHER MATTERS CONCERNING THE BORROWER AND THE LOAN DOCUMENTS AS THE
REQUIRED LENDERS MAY REASONABLY REQUEST.

706670977 08131378    46
STG_478957.1

--------------------------------------------------------------------------------




(p)    A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER EITHER (A)
ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER AND THE VALIDITY
AGAINST THE BORROWER OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH
CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND EFFECT, OR (B)
STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED.
(q)    A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING
THAT AFTER GIVING EFFECT TO THE CLOSING OF THIS AGREEMENT (A) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE LOAN DOCUMENTS,
(B) ALL WARRANTIES AND REPRESENTATIONS CONTAINED IN THIS AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF; AND (C) NO MATERIAL
ADVERSE EFFECT HAS OCCURRED SINCE MARCH 31, 2013.
(r)    A DULY COMPLETED COMPLIANCE CERTIFICATE ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO THIS AGREEMENT, SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER.
(s)    SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR OPINIONS AS
THE ADMINISTRATIVE AGENT OR THE LENDERS REASONABLY MAY REQUIRE.
(t)    THE ABSENCE OF ANY ACTION, SUIT, INVESTIGATION OR PROCEEDING PENDING OR,
TO THE KNOWLEDGE OF THE BORROWER, THREATENED IN ANY COURT OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.
(u)    MCC SHALL HAVE A FINANCIAL STRENGTH RATING BY A.M. BEST COMPANY, INC. OF
A- OR BETTER.
(v)    ANY FEES REQUIRED TO BE PAID ON OR BEFORE THE CLOSING DATE SHALL HAVE
BEEN PAID.
(w)    UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL HAVE PAID
ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT
(DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE ADMINISTRATIVE AGENT) TO THE
EXTENT INVOICED PRIOR TO THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH
FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF
SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH
THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER
PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT).
4.02     Conditions Precedent to Loans. The obligation of each Lender to honor
any Request for Credit Extension is subject to the following conditions
precedent:
(c)    THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN ARTICLE V
AND ANY OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED
TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO SUBSECTIONS (A) AND
(B), RESPECTIVELY, OF SECTION 6.01.

706670977 08131378    47
STG_478957.1

--------------------------------------------------------------------------------




(d)    NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.
(e)    THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER SHALL HAVE
RECEIVED A REQUEST FOR CREDIT EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS
HEREOF.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Closing Date that:
5.01     Existence, Qualification and Power.
The Borrower and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02     Authorization; No Contravention.
The execution, delivery and performance by the Borrower of each Loan Document to
which it is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of its Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which it is a party or affecting
it, its properties or the properties of any of its Subsidiaries, which could
reasonably be expected to have a Material Adverse Effect, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which it or its property is subject; or (c) violate any Law.
5.03     Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document;
except for approvals, consents, exemptions, authorizations, actions, notices or
filings (i) which have already been obtained or made or (ii) for which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect and such failure could be cured without unreasonable delay or
cost.
5.04     Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms.
5.05     Financial Statements; No Material Adverse Effect.

706670977 08131378    48
STG_478957.1

--------------------------------------------------------------------------------




(c)    (I) THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES DATED MARCH 31, 2013, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL QUARTER
ENDED ON THAT DATE (A) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; AND (B) FAIRLY PRESENT THE FINANCIAL CONDITION OF THE BORROWER
AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR
THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (A) AND (B), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND (II) THE
AUDITED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES DATED DECEMBER
31, 2012 AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR OF THE BORROWER AND ITS
SUBSIDIARIES, INCLUDING THE NOTES THERETO (A) WERE PREPARED IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; AND (B) FAIRLY PRESENT THE FINANCIAL
CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR
RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE
EXPRESSLY NOTED THEREIN.
(d)    (I)    THE ANNUAL STATEMENT OF MCC AS OF AND FOR THE YEAR ENDING DECEMBER
31, 2012 (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS MADE THEREIN FOR
INVESTMENTS AND THE VALUATION THEREOF, RESERVES, POLICY AND CONTRACT CLAIMS AND
STATUTORY LIABILITIES) AS FILED WITH THE APPLICABLE INSURANCE REGULATORY
AUTHORITY AND THE INTERIM STATEMENT OF MCC AS OF AND FOR THE CALENDAR QUARTER
ENDED MARCH 31, 2013 AS FILED WITH THE APPLICABLE INSURANCE REGULATORY AUTHORITY
(COLLECTIVELY, THE “STATUTORY FINANCIAL STATEMENTS”), HAVE BEEN PREPARED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH SAP APPLIED ON A CONSISTENT BASIS (EXCEPT
AS NOTED THEREIN). EACH SUCH STATUTORY FINANCIAL STATEMENT WAS IN MATERIAL
COMPLIANCE WITH APPLICABLE LAW WHEN FILED. THE STATUTORY FINANCIAL STATEMENTS
FAIRLY PRESENT THE FINANCIAL POSITION, THE RESULTS OF OPERATIONS, CHANGES IN
EQUITY AND CHANGES IN FINANCIAL POSITION OF MCC AS OF AND FOR THE RESPECTIVE
DATES AND PERIODS INDICATED THEREIN IN ACCORDANCE WITH SAP APPLIED ON A
CONSISTENT BASIS, EXCEPT AS SET FORTH IN THE NOTES THERETO.
(e)    THE INVESTMENTS OF MCC REFLECTED IN THE STATUTORY FINANCIAL STATEMENTS
COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF THE
CALIFORNIA DEPARTMENT OF INSURANCE AS WELL AS THOSE OF ANY OTHER APPLICABLE
INSURANCE REGULATORY AUTHORITY RELATING TO INVESTMENTS IN RESPECT OF WHICH MCC
MAY INVEST ITS FUNDS.
(f)    THE PROVISIONS MADE BY MCC IN THE STATUTORY FINANCIAL STATEMENTS FOR
RESERVES, POLICY AND CONTRACT CLAIMS AND STATUTORY LIABILITIES ARE IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE APPLICABLE INSURANCE
REGULATORY AUTHORITY, AND HAVE BEEN COMPUTED IN ACCORDANCE WITH SAP.
(g)    SINCE MARCH 31, 2013, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.
5.06     Litigation.

706670977 08131378    49
STG_478957.1

--------------------------------------------------------------------------------




There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect the validity or
enforceability of this Agreement or any other Loan Document, or the consummation
of any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
5.07     No Default. Neither the Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08     Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.09     Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10     Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
5.11     Taxes. The Borrower and its Subsidiaries have filed all material
Federal, state and other tax returns and reports required to be filed (taking
into account extensions), and have paid all material Federal, state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. To the knowledge of the Borrower, there is no proposed tax
assessment against the Borrower or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect.
5.12     ERISA Compliance.
(c)    EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, (I) EACH PLAN IS IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF ERISA,
THE CODE AND OTHER FEDERAL OR STATE LAWS; (II) EACH PLAN THAT IS INTENDED TO
QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION
LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING
PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST KNOWLEDGE OF THE
BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH
QUALIFICATION; AND (III) THE BORROWER AND EACH ERISA AFFILIATE HAVE MADE ALL
REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO
APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD
PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.
(d)    THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL

706670977 08131378    50
STG_478957.1

--------------------------------------------------------------------------------




AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT. THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION
OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED
OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.
(e)    EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (II)
NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER THE BORROWER
NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY
LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN
PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER THE
BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER
SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER THE BORROWER
NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO
SECTION 4069 OR 4212(C) OF ERISA.
5.13     Subsidiaries; Equity Interests. As of the Closing Date, (a) the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Person and in the amounts specified on Part (a) of Schedule 5.13
free and clear of all consensual Liens and such Schedule correctly indicates, as
of the Closing Date, whether such Subsidiary is a Material Party, an Insurance
Subsidiary or a Material Insurance Subsidiary, and (b) the Borrower and its
Subsidiaries do not have any equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13 or,
in the case of Insurance Subsidiaries, maintained in their investment portfolio
in the ordinary course of business.
5.14     Margin Regulations; Investment Company Act.
(a)    THE BORROWER IS NOT ENGAGED, PRINCIPALLY OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE
MEANING OF REGULATION U ISSUED BY THE FRB), OR EXTENDING CREDIT FOR THE PURPOSE
OF PURCHASING OR CARRYING MARGIN STOCK. LESS THAN 25% OF THE ASSETS OF THE
BORROWER AND ITS SUBSIDIARIES (TAKEN AS A WHOLE) CONSISTS OF MARGIN STOCK.
(b)    NONE OF THE BORROWER, ANY PERSON CONTROLLING THE BORROWER, OR ANY
SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940.
5.15     Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
the Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
projected financial information was prepared.
5.16     Compliance with Laws. The Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties,

706670977 08131378    51
STG_478957.1

--------------------------------------------------------------------------------




except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17     Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is 95-2211612.
5.18     Insurance Licenses. Each Insurance Subsidiary has all Insurance
Licenses necessary to conduct its business except to the extent the failure to
have such Insurance License would not have a Material Adverse Effect. Except as
set forth in its SEC filings, to the best of the Borrower’s knowledge, (a) no
Insurance License of any Insurance Subsidiary is the subject of a proceeding for
suspension or revocation or any similar proceedings, (b) there is no sustainable
basis for such a suspension or revocation, and (c) no such suspension or
revocation is threatened by any Applicable Insurance Regulatory Authority;
except, in each case referred to in clauses (a)-(c), to the extent that such
event could not reasonably be expected to have a Material Adverse Effect.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Loan or other Obligation (other than Unmatured Surviving
Obligations) hereunder shall remain unpaid or unsatisfied, the Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03)cause each Subsidiary to:
6.01     Financial Statements. Deliver to the Administrative Agent:
(f)    AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER (COMMENCING WITH THE FISCAL YEAR ENDED
DECEMBER 31, 2013), A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, STATEMENT OF SHAREHOLDERS’ EQUITY, AND CASH
FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH GAAP, SUCH CONSOLIDATED STATEMENTS TO BE AUDITED AND ACCOMPANIED
BY A REPORT AND OPINION OF KPMG OR ANOTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE
REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS
TO THE SCOPE OF SUCH AUDIT;
(g)    AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN FIFTY-FIVE (55) DAYS AFTER
THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
BORROWER (COMMENCING WITH THE FISCAL QUARTER ENDED JUNE 30, 2013), A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF
SUCH FISCAL QUARTER, THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS
FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF THE BORROWER’S FISCAL YEAR THEN
ENDED, AND CASH FLOWS FOR THE PORTION OF THE BORROWER’S FISCAL YEAR THEN ENDED,
IN EACH CASE SETTING FORTH IN COMPARATIVE FORM, AS APPLICABLE, THE FIGURES FOR
THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE
CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL,
CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR
CONTROLLER OF THE BORROWER AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS
OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

706670977 08131378    52
STG_478957.1

--------------------------------------------------------------------------------




(h)    WITHIN FIVE (5) BUSINESS DAYS AFTER THE APPLICABLE REGULATORY FILING
DATE, BUT IN ANY EVENT NOT LATER THAN FIFTY-FIVE (55) DAYS AFTER THE END OF EACH
CALENDAR QUARTER (COMMENCING WITH THE CALENDAR QUARTER ENDED JUNE 30, 2013) IN
RESPECT OF WHICH AN INTERIM STATEMENT IS REQUIRED TO BE FILED, A COPY OF EACH
INTERIM STATEMENT OF EACH MATERIAL INSURANCE SUBSIDIARY FOR SUCH CALENDAR
QUARTER, PREPARED IN ACCORDANCE WITH SAP;
(i)    WITHIN FIVE (5) BUSINESS DAYS AFTER THE APPLICABLE REGULATORY FILING DATE
FOR EACH CALENDAR YEAR (COMMENCING WITH THE FILING FOR THE CALENDAR YEAR ENDED
DECEMBER 31, 2013), BUT IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF
EACH CALENDAR YEAR, A COPY OF THE ANNUAL STATEMENT OF EACH MATERIAL INSURANCE
SUBSIDIARY FOR SUCH CALENDAR YEAR, PREPARED IN ACCORDANCE WITH SAP; AND
(j)    WITHIN FIVE (5) BUSINESS DAYS AFTER THE APPLICABLE REGULATORY FILING DATE
FOR EACH CALENDAR YEAR (COMMENCING WITH THE FILING FOR CALENDAR YEAR ENDED
DECEMBER 31, 2012), BUT IN ANY EVENT PRIOR TO JUNE 10TH OF THE YEAR IN WHICH
SUCH FILING IS REQUIRED, A COPY OF THE ANNUAL AUDIT FOR MCC FOR SUCH CALENDAR
YEAR PREPARED IN ACCORDANCE WITH THE ANNUAL AUDITED FINANCIAL REPORTS
INSTRUCTIONS CONTAINED IN THE ANNUAL STATEMENT INSTRUCTIONS OF THE NAIC FROM
TIME TO TIME BY KPMG OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING.
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02     Certificates; Other Information. Deliver to the Administrative Agent:
(d)    CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTIONS 6.01(A) AND (B) (COMMENCING WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS FOR THE FISCAL QUARTER ENDED JUNE 30, 2013), A DULY COMPLETED
COMPLIANCE CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER, TREASURER OR CONTROLLER OF THE BORROWER;
(e)    PROMPTLY AFTER ANY WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF THE BORROWER BY INDEPENDENT ACCOUNTANTS IN CONNECTION
WITH THE ACCOUNTS OR BOOKS OF THE BORROWER OR ANY SUBSIDIARY, OR ANY AUDIT OF
ANY OF THEM;
(f)    PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL REPORT,
PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO THE
STOCKHOLDERS OF THE BORROWER, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND
SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER MAY FILE OR BE
REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT HERETO;
(g)    WITHIN FIFTEEN (15) DAYS AFTER BEING DELIVERED TO ANY MATERIAL INSURANCE
SUBSIDIARY, ANY FINAL REPORT ON EXAMINATION ISSUED BY THE APPLICABLE INSURANCE
REGULATORY AUTHORITY OR THE NAIC THAT RESULTS IN MATERIAL ADJUSTMENTS TO THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 6.01(C), (D) OR (E);

706670977 08131378    53
STG_478957.1

--------------------------------------------------------------------------------




(h)    PROMPTLY, UPON WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, A COPY OF
EACH “STATEMENT OF ACTUARIAL OPINION” AND “MANAGEMENT DISCUSSION AND ANALYSIS”
FOR ANY MATERIAL INSURANCE SUBSIDIARY WHICH IS REQUIRED TO BE PROVIDED TO THE
APPLICABLE INSURANCE REGULATORY AUTHORITY AS TO THE ADEQUACY OF LOSS RESERVES OF
SUCH PERSON;
(i)    WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT, A COPY OF ANY FINANCIAL
EXAMINATION REPORTS BY ANY APPLICABLE INSURANCE REGULATORY AUTHORITY WITH
RESPECT TO ANY MATERIAL INSURANCE SUBSIDIARY RELATING TO THE INSURANCE BUSINESS
OF SUCH PERSON (WHEN, AND IF, PREPARED); PROVIDED, SUCH MATERIAL INSURANCE
SUBSIDIARY SHALL ONLY BE REQUIRED TO DELIVER ANY INTERIM REPORT HEREUNDER AT
SUCH TIME AS SUCH MATERIAL INSURANCE SUBSIDIARY HAS KNOWLEDGE THAT A FINAL
REPORT WILL NOT BE ISSUED AND DELIVERED TO THE ADMINISTRATIVE AGENT, WITHIN
NINETY (90) DAYS OF ANY SUCH INTERIM REPORT;
(j)    WITHIN FIVE (5) BUSINESS DAYS OF SUCH NOTICE, NOTICE OF ACTUAL
SUSPENSION, TERMINATION OR REVOCATION OF ANY MATERIAL INSURANCE LICENSE OF ANY
MATERIAL INSURANCE SUBSIDIARY BY ANY APPLICABLE INSURANCE REGULATORY AUTHORITY;
(k)    PROMPTLY UPON NOTICE THEREOF, ANY CHANGE IN THE A.M. BEST RATING
FINANCIAL STRENGTH RATING OF ANY MATERIAL INSURANCE SUBSIDIARIES; AND
(l)    PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS, FINANCIAL
OR CORPORATE AFFAIRS OF THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE
TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM
TIME TO TIME REASONABLY REQUEST.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on the Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests in writing the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat any Borrower Materials as not
containing any material

706670977 08131378    54
STG_478957.1

--------------------------------------------------------------------------------




non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat the Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform that is
not designated “Public Side Information.”
6.03     Notices. Promptly notify the Administrative Agent and each Lender:
(d)    OF THE OCCURRENCE OF ANY DEFAULT;
(e)    OF THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY LITIGATION OR
PROCEEDING AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING AN AMOUNT
IN EXCESS OF 10% OF THE CONSOLIDATED NET WORTH OF THE BORROWER AS CALCULATED AS
OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS WERE
DELIVERED OR WERE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 6.01(A) OR (B).
(f)    OF RECEIPT OF NOTICE FROM ANY GOVERNMENTAL AUTHORITY NOTIFYING THE
BORROWER OR ANY OF ITS INSURANCE SUBSIDIARIES OF A HEARING RELATING TO A
SUSPENSION, TERMINATION OR REVOCATION OF ANY INSURANCE LICENSE, INCLUDING ANY
REQUEST BY A GOVERNMENTAL AUTHORITY WHICH COMMITS THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO TAKE, OR REFRAIN FROM TAKING, ANY ACTION OR WHICH OTHERWISE
MATERIALLY AND ADVERSELY AFFECTS THE AUTHORITY OF THE BORROWER OR ANY SUCH
INSURANCE SUBSIDIARY TO CONDUCT ITS BUSINESS;
(g)    (I) ANY BREACH OR NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL
OBLIGATION OF THE BORROWER OR ANY SUBSIDIARY AND (II) OF ANY DISPUTE,
LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN A MATERIAL INSURANCE
SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY, IN EACH CASE, TO THE EXTENT THE SAME
HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;
(h)    OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT;
(i)    OF THE OCCURRENCE OF ANY ERISA EVENT;
(j)    OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING
PRACTICES BY THE BORROWER OR ANY MATERIAL PARTY; AND
(k)    OF ANY ANNOUNCEMENT BY A.M. BEST & COMPANY, INC. OF ANY CHANGE IN OR
CHANGE IN THE OUTLOOK FOR A FINANCIAL STRENGTH RATING BY A.M. BEST COMPANY, INC.
OF ANY MATERIAL INSURANCE SUBSIDIARY.
Each notice pursuant to Section 6.03 (a), (b), (c) or (d) shall be accompanied
by a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such

706670977 08131378    55
STG_478957.1

--------------------------------------------------------------------------------




Subsidiary; (b) all material lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all material Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons.
6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP or SAP, as
applicable consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
6.10     Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that as long as no Event of
Default has occurred and is continuing, the Borrower shall not bear the expense
of more than one visit per year; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
6.11     Use of Proceeds. Use the proceeds of the Loans for general corporate
purposes, to finance stock repurchases and to pay fees and expenses in
connection therewith and herewith.
6.12     Bank as Principal Depository. To, and cause each of its Subsidiaries
to, maintain Bank of America as one of its primary depository banks, including
for the maintenance of business, cash management, operating and administrative
deposit accounts.
ARTICLE VII.    
NEGATIVE COVENANTS

706670977 08131378    56
STG_478957.1

--------------------------------------------------------------------------------




The Borrower agrees that so long as any Loan or other Obligation (other than
Unmatured Surviving Obligations) hereunder shall remain unpaid or unsatisfied:
7.01     Liens. The Borrower shall not, and shall not permit its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(m)    LIENS PURSUANT TO ANY LOAN DOCUMENT;
(n)    LIENS ON ASSETS OF MCC (OTHER THAN ANY EQUITY INTERESTS IN ANY
SUBSIDIARY) SECURING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 7.03(B); ASSETS
SECURING THE MCC BANK OF AMERICA FACILITY MAY ALSO SECURE SWAP CONTRACTS
PERMITTED UNDER SECTION 7.03(C) WHICH ARE ENTERED INTO SPECIFICALLY TO HEDGE THE
INTEREST RISK UNDER THE MCC BANK OF AMERICA FACILITY.
(o)    LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH
AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH
RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;
(p)    CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR
OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT
OVERDUE FOR A PERIOD OF MORE THAN 60 DAYS OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;
(q)    PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH
(I) WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA, AND (II) LIENS ON AMOUNTS
PAYABLE UNDER INSURANCE POLICIES AND SET-OFF RIGHTS ARISING UNDER INSURANCE
POLICIES WITH RESPECT TO INDEBTEDNESS PERMITTED UNDER SECTION 7.03(E);
(r)    DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND LEASES
(OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;
(s)    EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR ENCUMBRANCES
AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT,
AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY
SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF THE APPLICABLE PERSON;
(t)    LIENS ON ASSETS OF THE BORROWER (OTHER THAN ANY EQUITY INTERESTS IN ANY
SUBSIDIARY) PROVIDED THE AGGREGATE AMOUNT OF (I) OUTSTANDING INDEBTEDNESS AND
OTHER OBLIGATIONS SECURED THEREBY (OTHER THAN JUDICIAL JUDGMENTS, SURETY AND
APPEAL BONDS) AND (II) THE VALUE OF THE ASSETS SECURING JUDICIAL JUDGMENTS,
SURETY AND APPEAL BONDS, DOES NOT EXCEED $60,000,000 AT ANY TIME; AND
(u)    LIENS ON ASSETS OF ANY SUBSIDIARY OF THE BORROWER (OTHER THAN ANY EQUITY
INTERESTS IN ANY SUBSIDIARY) PROVIDED THE AGGREGATE AMOUNT OF (I) OUTSTANDING
INDEBTEDNESS AND OTHER OBLIGATIONS SECURED THEREBY (OTHER THAN JUDICIAL
JUDGMENTS, SURETY AND APPEAL BONDS) AND (II) THE VALUE OF THE ASSETS

706670977 08131378    57
STG_478957.1

--------------------------------------------------------------------------------




SECURING JUDICIAL JUDGMENTS, SURETY AND APPEAL BONDS, DOES NOT EXCEED
$200,000,000 AT ANY TIME.
7.02     Investments. The Borrower and its Subsidiaries shall not make any
Investments, except:
(l)    INVESTMENTS DISCLOSED ON SCHEDULE 7.02;
(m)    INVESTMENTS MAINTAINED IN AN INSURANCE SUBSIDIARY'S INVESTMENT PORTFOLIO
IN THE ORDINARY COURSE OF BUSINESS AND IN COMPLIANCE WITH APPLICABLE LAW;
(n)    INVESTMENTS BY THE BORROWER OF THE TYPE PERMITTED TO BE OWNED BY AN
INSURANCE SUBSIDIARY;
(o)    INVESTMENTS BY THE BORROWER IN ANY OF ITS WHOLLY-OWNED SUBSIDIARIES AND
INVESTMENTS BY ANY SUBSIDIARIES OF THE BORROWER IN THE BORROWER OR ANY OF ITS
WHOLLY-OWNED SUBSIDIARIES;
(p)    TRADE ACCOUNTS RECEIVABLES;
(q)    INVESTMENTS PERMITTED UNDER SECTION 7.04;
(r)    LOANS AND ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE BORROWER
AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,000,000 AT ANY TIME
OUTSTANDING FOR TRAVEL, ENTERTAINMENT, RELOCATION AND OTHER BUSINESS EXPENSES,
IN EACH CASE, INCURRED IN THE ORDINARY COURSE OF BUSINESS; AND
(s)    OTHER INVESTMENTS NOT EXCEEDING AN AGGREGATE AMOUNT OF $20,000,000 AT ANY
TIME OUTSTANDING.
7.03     Indebtedness. The Borrower and its Subsidiaries shall not create,
incur, assume or suffer to exist any Indebtedness except:
(h)    INDEBTEDNESS UNDER THE LOAN DOCUMENTS;
(i)    INDEBTEDNESS UNDER THE CREDIT AGREEMENT DATED AS OF OCTOBER 4, 2011
BETWEEN MCC AND UNION BANK, N.A. IN AN AMOUNT UP TO $20,000,000 (THE “UNION BANK
FACILITY”) AND THE CREDIT AGREEMENT DATED AS OF JANUARY 2, 2009 AMONG MCC, BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND THE LENDERS PARTY THERETO IN AN
AMOUNT UP TO $120,000,000 (THE “MCC BANK OF AMERICA FACILITY”) AND REFINANCINGS,
REFUNDINGS, RENEWALS, EXTENSIONS OR REPLACEMENTS THEREOF; PROVIDED THAT (I) THE
PRINCIPAL AMOUNT OF THE UNION BANK FACILITY AND THE MCC BANK OF AMERICA FACILITY
(OR ANY REPLACEMENT THEREOF) DO NOT EXCEED $20,000,000 AND $120,000,000,
RESPECTIVELY PLUS ANY INCREASE IN SUCH AMOUNT PERMITTED PURSUANT TO CLAUSE (II);
(II) THE AMOUNT OF ANY SUCH REFINANCING, REFUNDING, RENEWAL, EXTENSION OR
REPLACEMENT MAY BE INCREASED BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR
INTEREST AND OTHER REASONABLE AMOUNTS PAID, AND FEES AND EXPENSES REASONABLY
INCURRED, IN CONNECTION WITH SUCH REFINANCING, RENEWAL, EXTENSION OR
REPLACEMENT; (III) AT THE TIME OF THE CLOSING OF A REPLACEMENT OF EITHER OF THE
UNION BANK FACILITY OR THE MCC BANK OF AMERICA FACILITY, THE BORROWER SHALL HAVE
DELIVERED NOTICE THAT THE INDEBTEDNESS IS A REPLACEMENT OF THE UNION BANK
FACILITY OR THE MCC BANK OF AMERICA FACILITY (WHICH REPLACEMENT CAN BE MADE
AFTER THE UNION BANK FACILITY OR THE MCC BANK OF AMERICA FACILITY, AS
APPLICABLE, HAS BEEN PAID IN FULL AND IS NOT REQUIRED TO BE THE SOURCE OF THE
FUNDS USED TO REPAY THE UNION BANK

706670977 08131378    58
STG_478957.1

--------------------------------------------------------------------------------




FACILITY OR THE MCC BANK OF AMERICA FACILITY, AS APPLICABLE); AND (IV) THE
REPRESENTATIONS AND WARRANTIES, COVENANTS AND EVENTS OF DEFAULT FOR ANY
INDEBTEDNESS THAT IS A REPLACEMENT OF EITHER OF THE UNION BANK FACILITY OR THE
MCC BANK OF AMERICA FACILITY SHALL BE NO MORE RESTRICTIVE THAN THE
REPRESENTATIONS AND WARRANTIES, COVENANTS AND EVENTS OF DEFAULT SET FORTH IN
THIS AGREEMENT.
(j)    OBLIGATIONS (CONTINGENT OR OTHERWISE) EXISTING OR ARISING UNDER ANY SWAP
CONTRACT, PROVIDED THAT (I) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH
PERSON IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING
RISKS ASSOCIATED WITH FLUCTUATIONS IN INTEREST RATES OR FOREIGN EXCHANGE RATES,
(II) SUCH SWAP CONTRACT IS NOT (AND IS NOT REQUIRED BY GAAP TO BE) ACCOUNTED FOR
AS SPECULATIVE IN NATURE, AND (III) SUCH SWAP CONTRACT DOES NOT CONTAIN ANY
PROVISION EXONERATING THE NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE
PAYMENTS ON OUTSTANDING TRANSACTIONS TO THE DEFAULTING PARTY;
(k)    GUARANTEES OF INDEBTEDNESS PERMITTED PURSUANT TO THIS SECTION 7.03;
(l)    INDEBTEDNESS OWED TO ANY PERSON PROVIDING PROPERTY, CASUALTY OR LIABILITY
INSURANCE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, SO LONG AS THE OUTSTANDING
AMOUNT OF SUCH INDEBTEDNESS DOES NOT EXCEED $20,000,000 AT ANY TIME, AND SHALL
BE INCURRED ONLY TO DEFER THE COST OF, SUCH INSURANCE FOR THE YEAR IN WHICH SUCH
INDEBTEDNESS IS INCURRED AND SUCH INDEBTEDNESS SHALL BE OUTSTANDING ONLY DURING
SUCH YEAR;
(m)    (I) INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL
INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST INSUFFICIENT
FUNDS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE, (II) INDEBTEDNESS IN
RESPECT OF CREDIT CARDS PROVIDED SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN 60
DAYS FROM THE DATE OF INVOICE, AND (III) INDEBTEDNESS IN RESPECT OF PURCHASE
CARDS PROVIDED SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN 60 DAYS FROM THE DATE OF
INVOICE;
(n)    CONTINGENT (BUT NOT MATURED) REIMBURSEMENT, INDEMNIFICATION OR SIMILAR
OBLIGATIONS (INCLUDING ANY ARISING BY RIGHT OF SUBROGATION) IN RESPECT OF STAY
OR APPEAL BONDS;
(o)    INTERCOMPANY INDEBTEDNESS PERMITTED AS AN INVESTMENT PURSUANT TO SECTION
7.02(D);
(p)    INDEBTEDNESS OF THE BORROWER NOT EXCEEDING AN AGGREGATE PRINCIPAL AMOUNT
OF $20,000,000 AT ANY TIME OUTSTANDING; AND
(q)    INDEBTEDNESS OF SUBSIDIARIES OF THE BORROWER NOT EXCEEDING AN AGGREGATE
PRINCIPAL AMOUNT OF $100,000,000 AT ANY TIME OUTSTANDING.
7.04     Fundamental Changes. The Borrower shall not, and shall not permit any
of its Subsidiaries to, merge, dissolve, liquidate, consolidate with or into
another Person, or acquire (whether in one transaction or in a series of
transactions) all or substantially all of its assets of or Equity Interests in,
or assets which constitute a business unit of, any Person, except that:
(a)    SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, THE BORROWER OR
ANY OF ITS SUBSIDIARIES MAY ACQUIRE (IN ONE TRANSACTION OR A SERIES

706670977 08131378    59
STG_478957.1

--------------------------------------------------------------------------------




OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF OR EQUITY INTERESTS
IN, OR ASSETS WHICH CONSTITUTE A BUSINESS UNIT OF, ANY PERSON PROVIDED THAT (I)
THE AGGREGATE PURCHASE PRICE PAID FOR ALL SUCH ACQUISITIONS IN ANY FISCAL YEAR
DOES NOT EXCEED 10% OF CONSOLIDATED NET WORTH OF THE BORROWER AS OF THE MOST
RECENTLY ENDED FISCAL YEAR FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED OR
ARE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 6.01(A) AND (II) FOR
ACQUISITIONS IN EXCESS OF $25,000,000, THE BORROWER HAS PROVIDED THE LENDERS
WITH ADVANCE NOTICE OF SUCH ACQUISITION AND PROVIDED A PRO FORMA COMPLIANCE
CERTIFICATE GIVING EFFECT TO SUCH ACQUISITION.;
(b)    SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, ANY SUBSIDIARY
(OTHER THAN MCC) MAY MERGE WITH (I) THE BORROWER, PROVIDED THAT THE BORROWER
SHALL BE THE CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE OTHER
SUBSIDIARIES (OTHER THAN MCC);
(c)    SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, ANY SUBSIDIARY
MAY MERGE WITH MCC, PROVIDED THAT MCC SHALL BE THE CONTINUING OR SURVIVING
PERSON; AND
(d)    SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, THE BORROWER MAY
MERGE OR CONSOLIDATE WITH ANY PERSON (OTHER THAN MCC) PROVIDED THAT (I) SUCH
MERGER OR CONSOLIDATION DOES NOT RESULT IN A CHANGE OF CONTROL, (II) EITHER THE
BORROWER IS THE CONTINUING OR SURVIVING PERSON OR THE CONTINUING OR SURVIVING
PERSON IS ORGANIZED IN THE UNITED STATES AND ASSUMES ALL OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER IS A PARTY IN A
MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) THE
BORROWER HAS PROVIDED THE LENDERS WITH ADVANCE NOTICE OF SUCH MERGER OR
CONSOLIDATION AND PROVIDED A PRO FORMA COMPLIANCE CERTIFICATE GIVING EFFECT TO
SUCH MERGER OR CONSOLIDATION.
7.05     Dispositions. The Borrower and its Subsidiaries shall not make any
Disposition or enter into any agreement to make any Disposition, except:
(c)    DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY OR PROPERTY NO LONGER
USEFUL IN THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;
(d)    DISPOSITIONS OF INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS;
(e)    DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT (I) SUCH
PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;
(f)    DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO THE BORROWER OR TO ANY
OTHER SUBSIDIARY PROVIDED THAT NO DEFAULT EXISTS OR WOULD RESULT THEREFROM;
(g)    DISPOSITIONS OF PROPERTY BY THE BORROWER OR ANY SUBSIDIARY NOT OTHERWISE
PERMITTED SO LONG AS SUCH DISPOSITIONS ARE FOR FAIR MARKET VALUE AND ARE IN AN
AGGREGATE AMOUNT NOT EXCEEDING 10% OF THE CONSOLIDATED NET WORTH OF THE BORROWER
IN ANY CALENDAR YEAR PROVIDED (X) NO DEFAULT EXISTS OR WOULD RESULT THEREFROM
AND (Y) AFTER GIVING EFFECT TO SUCH TRANSACTION THE LOAN PARTIES WOULD BE IN PRO
FORMA COMPLIANCE WITH SECTION 7.11;

706670977 08131378    60
STG_478957.1

--------------------------------------------------------------------------------




(h)    LEASES, SUBLEASES, LICENSES OR SUBLICENSES OF PROPERTY IN THE ORDINARY
COURSE OF BUSINESS AND WHICH DO NOT MATERIALLY INTERFERE WITH THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES;
(i)    TRANSFERS OF PROPERTY SUBJECT TO CASUALTY EVENTS UPON RECEIPT OF THE
INSURANCE PAYMENTS WITH RESPECT TO SUCH CASUALTY EVENT; AND
(j)    SALES OR DISCOUNTS WITHOUT RECOURSE OF ACCOUNTS RECEIVABLE ARISING IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE COMPROMISE OR COLLECTION
THEREOF.
7.06     Restricted Payments. The Borrower shall not declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, (other than dividends paid in capital stock) if a Default
exists or would occur as a result of such payment.
7.07     Change in Nature of Business. The Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08     Transactions with Affiliates. The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any of its Subsidiaries or
between and among any Subsidiaries.
7.09     Burdensome Agreements. The Borrower shall not, and shall not permit any
of its Subsidiaries to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document or pursuant to the Union Bank Facility (or
any permitted replacement thereof) or the MCC Bank of America Facility (or any
permitted replacement thereof)) that (a) limits the ability (i) of any
Subsidiary of the Borrower to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower, (ii) of any Subsidiary of the
Borrower to Guarantee the Indebtedness of the Borrower or (iii) of the Borrower
or any of its Subsidiaries to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
secured Indebtedness permitted under Section 7.01 and Section 7.03) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person, except in each case for prohibitions or restrictions existing under
or by reason of:
(i)    customary non-assignment provisions with respect to leases or licensing
agreements entered into by the Borrower or any of its Subsidiaries, in each case
entered into in the ordinary course of business and consistent with past
practices;
(ii)    any restriction or encumbrance with respect to any asset of the Borrower
or any of its Subsidiaries imposed pursuant to an agreement which has been
entered into for the sale or disposition of such assets or all or substantially
all of the Equity Interests or assets of such Subsidiary, so long as such sale
or disposition is permitted under this Agreement; and
(iii)    with respect to clauses (a)(ii) and (iii), provisions contained in
documents evidencing Indebtedness permitted pursuant to Section 7.03 so long as
such provisions permit (x) any Subsidiary of the Borrower to Guarantee the
Indebtedness of the Borrower under this Agreement and the other Loan Documents
and any refinancing or replacement thereof and (y) the Borrower or any of its
Subsidiaries to secure their obligations under (A) this Agreement and the other
Loan Documents and any refinancing or replacement thereof and (B) Subsidiary
Guarantees of such obligations with Liens on property of the Borrower and its
Subsidiaries.

706670977 08131378    61
STG_478957.1

--------------------------------------------------------------------------------




7.10     Use of Proceeds. Use the proceeds of any Loan or Letter of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose.
7.11     Financial Covenants.
(a)    MINIMUM CONSOLIDATED NET WORTH. THE BORROWER SHALL NOT PERMIT ITS
CONSOLIDATED NET WORTH TO BE LESS THAN AN AMOUNT EQUAL TO THE SUM OF (A)
$1,200,000,000 PLUS (B) 25% OF POSITIVE CONSOLIDATED NET INCOME EARNED IN EACH
CALENDAR YEAR COMMENCING WITH THE CALENDAR YEAR ENDED DECEMBER 31, 2013.
(b)    MCC STATUTORY SURPLUS. THE BORROWER SHALL NOT PERMIT THE MCC STATUTORY
SURPLUS TO BE LESS THAN AN AMOUNT EQUAL TO THE SUM OF (A) $750,000,000 PLUS (B)
25% OF POSITIVE CONSOLIDATED STATUTORY NET INCOME EARNED IN EACH CALENDAR YEAR
COMMENCING WITH THE CALENDAR YEAR ENDED DECEMBER 31, 2013.
(c)    DEBT TO CAPITAL RATIO. THE BORROWER SHALL NOT PERMIT THE DEBT TO CAPITAL
RATIO TO EXCEED 30%.
(d)    RISK BASED CAPITAL RATIO. THE BORROWER SHALL NOT PERMIT THE RISK BASED
CAPITAL RATIO OF MCC OR ANY OTHER MATERIAL INSURANCE SUBSIDIARY TO BE LESS THAN
200%.
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
8.01     Events of Default. Any of the following shall constitute an “Event of
Default”:
(t)    NON-PAYMENT. THE BORROWER FAILS TO PAY (I) WHEN AND AS REQUIRED TO BE
PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN, OR (II) WITHIN THREE DAYS
AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN, OR ANY FEE DUE HEREUNDER,
OR (III) WITHIN FIVE DAYS AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR
(u)    SPECIFIC COVENANTS. THE BORROWER FAILS TO PERFORM OR OBSERVE ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.03, 6.05(A), 6.10 OR 6.11 OR
ARTICLE VII;.
(v)    FINANCIAL INFORMATION. THE BORROWER FAILS TO PERFORM OR OBSERVE ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN SECTION 6.01 OR 6.02 ON ITS PART TO BE
PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR 10 DAYS AFTER THE EARLIER
OF (I) WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT OF SUCH FAILURE OR (II) THE
DATE A RESPONSIBLE OFFICER BECOMES AWARE OF SUCH FAILURE;
(w)    OTHER DEFAULTS. THE BORROWER FAILS TO PERFORM OR OBSERVE ANY OTHER
COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A), (B) OR (C) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS AFTER THE EARLIER OF (I) WRITTEN NOTICE FROM THE
ADMINISTRATIVE AGENT OF SUCH FAILURE OR (II) THE DATE A RESPONSIBLE OFFICER
BECOMES AWARE OF SUCH FAILURE; OR
(x)    REPRESENTATIONS AND WARRANTIES. ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE, DEEMED MADE OR CONFIRMED BY OR ON

706670977 08131378    62
STG_478957.1

--------------------------------------------------------------------------------




BEHALF OF THE BORROWER OR ANY OTHER BORROWER HEREIN, IN ANY OTHER LOAN DOCUMENT,
OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE, DEEMED MADE OR
CONFIRMED; OR
(y)    CROSS-DEFAULT. (I) THE BORROWER OR ANY OTHER MATERIAL PARTY (A) FAILS TO
MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS OWED PURSUANT
TO THE MCC BANK OF AMERICA FACILITY OR THE UNION BANK FACILITY, REGARDLESS OF
THE AMOUNT OWED, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY INDEBTEDNESS REFERRED TO IN CLAUSE (I)(A) OR CONTAINED
IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY
OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR
TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH
THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME
DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY; (II) THE BORROWER OR ANY
OTHER MATERIAL PARTY (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN
RESPECT OF ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS
UNDER SWAP CONTRACTS) HAVING AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT
(INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED
CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE
OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY INDEBTEDNESS
REFERRED TO IN CLAUSE (II)(A) OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS
OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS
OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF
REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE
REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN
OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE,
PRIOR TO ITS STATED MATURITY; OR (III) THERE OCCURS UNDER ANY SWAP CONTRACT AN
EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY
EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE BORROWER OR ANY OTHER
MATERIAL PARTY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B)
ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH THE
BORROWER OR ANY OTHER MATERIAL PARTY IS AN AFFECTED PARTY (AS SO DEFINED) AND,
IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY THE BORROWER OR SUCH
MATERIAL PARTY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR
(z)    INSOLVENCY PROCEEDINGS, ETC. THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT
ARE MATERIAL PARTIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING
UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER
FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT
CONTINUES UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL

706670977 08131378    63
STG_478957.1

--------------------------------------------------------------------------------




OR ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH
PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER
FOR RELIEF IS ENTERED IN ANY SUCH PROCEEDING; OR
(aa)    INABILITY TO PAY DEBTS; ATTACHMENT. (I) THE BORROWER OR ANY SUBSIDIARY
THAT IS A MATERIAL PARTY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR
FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT
OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND REMAINS UNSATISFIED,
UNRELEASED, UNVACATED OR UNFULLY BONDED FOR A PERIOD OF 30 CONSECUTIVE DAYS
AFTER ITS ISSUE OR LEVY; OR
(bb)    JUDGMENTS. THERE IS ENTERED AGAINST THE BORROWER OR ANY SUBSIDIARY THAT
IS A MATERIAL PARTY (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS OR ORDERS) EXCEEDING THE
THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE
AS TO WHICH THE INSURER DOES NOT DISPUTE COVERAGE), OR (II) ANY ONE OR MORE
NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND, IN EITHER CASE,
(A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR
ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF
ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT
IN EFFECT AND SUCH JUDGMENT IS NOT SATISFIED; OR
(cc)    ERISA. (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN OR
MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN LIABILITY OF THE BORROWER UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) THE BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A LIABILITY OF THE BORROWER IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT; OR
(dd)    INVALIDITY OF LOAN DOCUMENTS. ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS
EXECUTION AND DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED
HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF ALL THE OBLIGATIONS (OTHER
THAN UNMATURED SURVIVING OBLIGATIONS), CEASES TO BE IN FULL FORCE AND EFFECT; OR
THE BORROWER OR ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR
ENFORCEABILITY OF ANY LOAN DOCUMENT; OR THE BORROWER DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE,
TERMINATE OR RESCIND ANY LOAN DOCUMENT;
(ee)    GOVERNMENT ACTION. (A) ANY INSURANCE LICENSE OF THE BORROWER OR ANY OF
ITS MATERIAL INSURANCE SUBSIDIARIES (I) SHALL BE REVOKED BY THE APPLICABLE
INSURANCE REGULATORY AUTHORITY, (II) SHALL BE SUSPENDED BY THE APPLICABLE
INSURANCE REGULATORY AUTHORITY FOR A PERIOD IN EXCESS OF THIRTY DAYS OR (III)
SHALL NOT BE REISSUED OR RENEWED BY THE APPLICABLE INSURANCE REGULATORY
AUTHORITY UPON THE EXPIRATION THEREOF FOLLOWING APPLICATION FOR SUCH REISSUANCE
OR RENEWAL OF SUCH PERSON, OR (B) ANY APPLICABLE INSURANCE REGULATORY AUTHORITY
SHALL ISSUE ANY ORDER OF CONSERVATION OR SEIZURE, HOWEVER DENOMINATED, RELATING
TO THE BORROWER OR ANY MATERIAL INSURANCE SUBSIDIARY OR SHALL TAKE ANY OTHER
ACTION TO EXERCISE CONTROL (I) OVER THE

706670977 08131378    64
STG_478957.1

--------------------------------------------------------------------------------




BORROWER OR ANY MATERIAL INSURANCE SUBSIDIARY OR (II) OVER ANY ASSETS OF THE
BORROWER OR ANY MATERIAL INSURANCE SUBSIDIARY; WHICH, IN THE CASE OF EACH OF
CLAUSES (A) AND (B) ABOVE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.
(ff)    CHANGE OF CONTROL. THERE OCCURS ANY CHANGE OF CONTROL.
8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(r)    DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;
(s)    EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND REMEDIES
AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS; AND
(t)    REQUIRE THAT THE BORROWER CASH COLLATERALIZE THE L/C OBLIGATIONS (IN AN
AMOUNT EQUAL TO THE MINIMUM COLLATERAL AMOUNT WITH RESPECT THERETO); AND
(u)    EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL RIGHTS
AND REMEDIES AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUER UNDER THE LOAN
DOCUMENTS;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02, any amounts received on account of the Obligations (including
proceeds of Collateral) shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

706670977 08131378    65
STG_478957.1

--------------------------------------------------------------------------------




Last, the balance, if any, after all of the Obligations (other than Unmatured
Surviving Obligations) have been indefeasibly paid in full, to the Borrower or
as otherwise required by Law.
ARTICLE IX.    
ADMINISTRATIVE AGENT
9.01     Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than the rights of the Borrower
contained in Section 9.06) are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
9.02     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have

706670977 08131378    66
STG_478957.1

--------------------------------------------------------------------------------




knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06     Resignation of Administrative Agent.
(g)    THE ADMINISTRATIVE AGENT MAY AT ANY TIME GIVE NOTICE OF ITS RESIGNATION
TO THE LENDERS, THE L/C ISSUER AND THE BORROWER. UPON RECEIPT OF ANY SUCH NOTICE
OF RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT, WITH THE CONSENT OF
THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), TO
APPOINT A SUCCESSOR, WHICH SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES,
OR AN AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN THE UNITED STATES. IF NO SUCH
SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS, BEEN CONSENTED
TO BY THE BORROWER AND ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE
RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS RESIGNATION (OR SUCH EARLIER
DAY AS SHALL BE AGREED BY THE REQUIRED LENDERS AND THE BORROWER) (THE
“RESIGNATION EFFECTIVE DATE”), THEN THE RETIRING ADMINISTRATIVE AGENT MAY (BUT
SHALL NOT BE OBLIGATED TO) ON BEHALF OF THE LENDERS AND THE L/C ISSUER, APPOINT
A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE.
WHETHER OR NOT A SUCCESSOR HAS BEEN APPOINTED, SUCH RESIGNATION SHALL BECOME
EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE ON THE RESIGNATION EFFECTIVE DATE.

706670977 08131378    67
STG_478957.1

--------------------------------------------------------------------------------




(h)    IF THE PERSON SERVING AS ADMINISTRATIVE AGENT IS A DEFAULTING LENDER
PURSUANT TO CLAUSE (D) OF THE DEFINITION THEREOF, THE REQUIRED LENDERS MAY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, BY NOTICE IN WRITING TO THE BORROWER AND
SUCH PERSON REMOVE SUCH PERSON AS ADMINISTRATIVE AGENT AND, WITH THE CONSENT OF
THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), APPOINT
A SUCCESSOR. IF NO SUCH SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED
LENDERS, BEEN CONSENTED TO BY THE BORROWER AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT WITHIN 30 DAYS AFTER SUCH REMOVAL (OR SUCH EARLIER DAY AS SHALL BE
AGREED BY THE REQUIRED LENDERS AND THE BORROWER) (THE “REMOVAL EFFECTIVE DATE”),
THEN SUCH REMOVAL SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH
NOTICE ON THE REMOVAL EFFECTIVE DATE.
(i)    WITH EFFECT FROM THE RESIGNATION EFFECTIVE DATE OR THE REMOVAL EFFECTIVE
DATE (AS APPLICABLE) (1) THE RETIRING OR REMOVED ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY COLLATERAL SECURITY HELD BY THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS OR THE L/C ISSUER UNDER ANY OF THE
LOAN DOCUMENTS, THE RETIRING OR REMOVED ADMINISTRATIVE AGENT SHALL CONTINUE TO
HOLD SUCH COLLATERAL SECURITY UNTIL SUCH TIME AS A SUCCESSOR ADMINISTRATIVE
AGENT IS APPOINTED) AND (2) EXCEPT FOR ANY INDEMNITY PAYMENTS OR OTHER AMOUNTS
THEN OWED TO THE RETIRING OR REMOVED ADMINISTRATIVE AGENT, ALL PAYMENTS,
COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE
ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER AND THE L/C
ISSUER DIRECTLY, UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AND THE BORROWER CONSENTS TO SUCH APPOINTMENT, AS
PROVIDED FOR ABOVE IN THIS SECTION. NOTWITHSTANDING ANYTHING SET FORTH IN THIS
SECTION 9.06, CONSENT OF THE BORROWER SHALL NOT BE REQUIRED DURING THE EXISTENCE
OF AN EVENT OF DEFAULT. UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR
REMOVED) ADMINISTRATIVE AGENT (OTHER THAN AS PROVIDED IN SECTION 3.01(G) AND
OTHER THAN ANY RIGHTS TO INDEMNITY PAYMENTS OR OTHER AMOUNTS OWED TO THE
RETIRING OR REMOVED ADMINISTRATIVE AGENT AS OF THE RESIGNATION EFFECTIVE DATE OR
THE REMOVAL EFFECTIVE DATE, AS APPLICABLE), AND THE RETIRING OR REMOVED
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM
AS PROVIDED ABOVE IN THIS SECTION). THE FEES PAYABLE BY THE BORROWER TO A
SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS
PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH SUCCESSOR.
AFTER THE RETIRING OR REMOVED ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND
SECTION 10.04 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING OR
REMOVED ADMINISTRATIVE AGENT, ITS SUB‑AGENTS AND THEIR RESPECTIVE RELATED
PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM
WHILE THE RETIRING OR REMOVED ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE
AGENT.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  Upon the appointment by the Borrower of a
successor L/C Issuer hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights,

706670977 08131378    68
STG_478957.1

--------------------------------------------------------------------------------




powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


9.07     Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Manager or Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.
9.09     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(e)    TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL AND
INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, THE L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT
UNDER SECTIONS 2.03(H) AND (I), 2.08 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND
(f)    TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.
ARTICLE X.    
MISCELLANEOUS

706670977 08131378    69
STG_478957.1

--------------------------------------------------------------------------------




10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
(e)    WAIVE ANY CONDITION SET FORTH IN SECTION 4.01(A) WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;
(f)    EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;
(g)    POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FOR
ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO ANY LENDER
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER;
(h)    REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN ON, ANY
LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND PROVISO TO THIS
SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWER TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE
RATE OF INTEREST ON ANY LOAN OR L/C BORROWING OR TO REDUCE ANY FEE PAYABLE
HEREUNDER;
(i)    CHANGE SECTION 8.03 IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF
PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR
(j)    CHANGE ANY PROVISION OF THIS SECTION OR THE DEFINITION OF “REQUIRED
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR
MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
10.02     Notices; Effectiveness; Electronic Communication.

706670977 08131378    70
STG_478957.1

--------------------------------------------------------------------------------




(k)    NOTICES GENERALLY. EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN
SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE AS FOLLOWS, AND ALL
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY
TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:
(i)    IF TO THE BORROWER, THE L/C ISSUER OR THE ADMINISTRATIVE AGENT, TO THE
ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED
FOR SUCH PERSON ON SCHEDULE 10.02; AND
(ii)    IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC
MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
(INCLUDING, AS APPROPRIATE, NOTICES DELIVERED SOLELY TO THE PERSON DESIGNATED BY
A LENDER ON ITS ADMINISTRATIVE QUESTIONNAIRE THEN IN EFFECT FOR THE DELIVERY OF
NOTICES THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION RELATING TO THE
BORROWER).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(l)    ELECTRONIC COMMUNICATIONS. NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC
COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO
PROCEDURES REASONABLY APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION. THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(m)    THE PLATFORM. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY

706670977 08131378    71
STG_478957.1

--------------------------------------------------------------------------------




DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, THE L/C ISSUER
OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY
KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY
AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON
FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES).
(n)    CHANGE OF ADDRESS, ETC. EACH OF THE BORROWER, THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT MAY CHANGE ITS ADDRESS, FACSIMILE OR TELEPHONE NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO. EACH OTHER LENDER MAY CHANGE ITS ADDRESS, FACSIMILE OR TELEPHONE NUMBER
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWER, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT. IN ADDITION, EACH LENDER AGREES TO
NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE
ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME,
TELEPHONE NUMBER, FACSIMILE NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES
AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR
SUCH LENDER. FURTHERMORE, EACH PUBLIC LENDER AGREES TO CAUSE AT LEAST ONE
INDIVIDUAL AT OR ON BEHALF OF SUCH PUBLIC LENDER TO AT ALL TIMES HAVE SELECTED
THE “PRIVATE SIDE INFORMATION” OR SIMILAR DESIGNATION ON THE CONTENT DECLARATION
SCREEN OF THE PLATFORM IN ORDER TO ENABLE SUCH PUBLIC LENDER OR ITS DELEGATE, IN
ACCORDANCE WITH SUCH PUBLIC LENDER’S COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING UNITED STATES FEDERAL AND STATE SECURITIES LAWS, TO MAKE REFERENCE TO
BORROWER MATERIALS THAT ARE NOT MADE AVAILABLE THROUGH THE “PUBLIC SIDE
INFORMATION” PORTION OF THE PLATFORM AND THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION WITH RESPECT TO THE BORROWER OR ITS SECURITIES FOR PURPOSES OF
UNITED STATES FEDERAL OR STATE SECURITIES LAWS.
(o)    RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS. THE ADMINISTRATIVE AGENT,
THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY
NOTICES (INCLUDING TELEPHONIC OR ELECTRONIC LOAN NOTICES AND LETTER OF CREDIT
APPLICATIONS) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF. THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER,
EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER OTHER THAN ANY SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES THAT ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY RELATED PARTY OF ANY OF THEM. ALL

706670977 08131378    72
STG_478957.1

--------------------------------------------------------------------------------




TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.
10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.11), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04     Expenses; Indemnity; Damage Waiver.
(b)    COSTS AND EXPENSES. THE BORROWER SHALL PAY (I) ALL REASONABLE
OUT‑OF‑POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT‑OF‑POCKET EXPENSES INCURRED BY THE L/C
ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL REASONABLE
OUT‑OF‑POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER), AND SHALL
PAY ALL REASONABLE FEES AND TIME CHARGES FOR ATTORNEYS WHO MAY BE EMPLOYEES OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER, IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN
CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING
ALL SUCH OUT‑OF‑POCKET REASONABLE EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.

706670977 08131378    73
STG_478957.1

--------------------------------------------------------------------------------




(c)    INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE ARRANGER, EACH LENDER AND
THE L/C ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES
AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY
INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
PERSON (INCLUDING THE BORROWER) OTHER THAN SUCH INDEMNITEE AND ITS RELATED
PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION
OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING IN
RESPECT OF ANY MATTERS ADDRESSED IN SECTION 3.01), (II) ANY LOAN OR LETTER OF
CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT
IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH
CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. WITHOUT LIMITING THE
PROVISIONS OF SECTION 3.01(C), THIS SECTION 10.04(B) SHALL NOT APPLY WITH
RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES,
ETC. ARISING FROM ANY NON-TAX CLAIM.
(d)    REIMBURSEMENT BY LENDERS. TO THE EXTENT THAT THE BORROWER FOR ANY REASON
FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B) OF
THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH
LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT BASED ON EACH LENDER’S SHARE
OF THE TOTAL CREDIT EXPOSURE AT SUCH TIME) OF SUCH UNPAID AMOUNT (INCLUDING ANY
SUCH UNPAID AMOUNT IN RESPECT OF A CLAIM ASSERTED BY SUCH LENDER), SUCH PAYMENT
TO BE MADE SEVERALLY AMONG THEM BASED ON SUCH LENDERS’ APPLICABLE PERCENTAGE
(DETERMINED AS OF THE

706670977 08131378    74
STG_478957.1

--------------------------------------------------------------------------------




TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT),
PROVIDED, FURTHER THAT, THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE L/C
ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C
ISSUER IN CONNECTION WITH SUCH CAPACITY. THE OBLIGATIONS OF THE LENDERS UNDER
THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.11(D).
(e)    WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF. NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY
SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.
(f)    PAYMENTS. ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER
THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.
(g)    SURVIVAL. THE AGREEMENTS IN THIS SECTION AND THE INDEMNITY PROVISIONS OF
SECTION 10.02(E) SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.
10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06     Successors and Assigns.
(e)    SUCCESSORS AND ASSIGNS GENERALLY. ANY LENDER MAY AT ANY TIME ASSIGN TO
ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS

706670977 08131378    75
STG_478957.1

--------------------------------------------------------------------------------




(INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN L/C
OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL
BE SUBJECT TO THE FOLLOWING CONDITIONS:
(i)    MINIMUM AMOUNTS.
(A)    IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT AND/OR THE LOANS AT THE TIME OWING TO IT OR
CONTEMPORANEOUS ASSIGNMENTS TO RELATED APPROVED FUNDS THAT EQUAL AT LEAST THE
AMOUNT SPECIFIED IN PARAGRAPH (B)(I)(B) OF THIS SECTION IN THE AGGREGATE OR IN
THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED
FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND
(B)    IN ANY CASE NOT DESCRIBED IN SUBSECTION (A)(I)(A) OF THIS SECTION, THE
AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER
OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED).
(ii)    PROPORTIONATE AMOUNTS. EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED.
(iii)    REQUIRED CONSENTS. NO CONSENT SHALL BE REQUIRED FOR ANY ASSIGNMENT
EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (A)(I)(B) OF THIS SECTION AND, IN
ADDITION:
(A)    THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT IS TO A LENDER,
AN AFFILIATE OF A LENDER OR AN APPROVED FUND; PROVIDED THAT THE BORROWER SHALL
BE DEEMED TO HAVE CONSENTED TO ANY SUCH ASSIGNMENT UNLESS IT SHALL OBJECT
THERETO BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT WITHIN TEN (10) BUSINESS
DAYS AFTER HAVING RECEIVED NOTICE THEREOF;
(B)    THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO A
PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND
WITH RESPECT TO SUCH LENDER; AND
(C)    THE CONSENT OF THE L/C ISSUER SHALL BE REQUIRED FOR ANY ASSIGNMENT TO
SOMEONE OTHER THAN A LENDER.

706670977 08131378    76
STG_478957.1

--------------------------------------------------------------------------------




(iv)    ASSIGNMENT AND ASSUMPTION. THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT OF $3,500; PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, ELECT TO
WAIVE SUCH PROCESSING AND RECORDATION FEE IN THE CASE OF ANY ASSIGNMENT. THE
ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE.
(v)    NO ASSIGNMENT TO CERTAIN PERSONS. NO SUCH ASSIGNMENT SHALL BE MADE (A) TO
THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES, (B) TO ANY DEFAULTING LENDER
OR ANY OF ITS SUBSIDIARIES, OR ANY PERSON WHO, UPON BECOMING A LENDER HEREUNDER,
WOULD CONSTITUTE ANY OF THE FOREGOING PERSONS DESCRIBED IN THIS CLAUSE (B), OR
(C) TO A NATURAL PERSON.
(vi)    CERTAIN ADDITIONAL PAYMENTS. IN CONNECTION WITH ANY ASSIGNMENT OF RIGHTS
AND OBLIGATIONS OF ANY DEFAULTING LENDER HEREUNDER, NO SUCH ASSIGNMENT SHALL BE
EFFECTIVE UNLESS AND UNTIL, IN ADDITION TO THE OTHER CONDITIONS THERETO SET
FORTH HEREIN, THE PARTIES TO THE ASSIGNMENT SHALL MAKE SUCH ADDITIONAL PAYMENTS
TO THE ADMINISTRATIVE AGENT IN AN AGGREGATE AMOUNT SUFFICIENT, UPON DISTRIBUTION
THEREOF AS APPROPRIATE (WHICH MAY BE OUTRIGHT PAYMENT, PURCHASES BY THE ASSIGNEE
OF PARTICIPATIONS OR SUBPARTICIPATIONS, OR OTHER COMPENSATING ACTIONS, INCLUDING
FUNDING, WITH THE CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT, THE
APPLICABLE PRO RATA SHARE OF LOANS PREVIOUSLY REQUESTED BUT NOT FUNDED BY THE
DEFAULTING LENDER, TO EACH OF WHICH THE APPLICABLE ASSIGNEE AND ASSIGNOR HEREBY
IRREVOCABLY CONSENT), TO (X) PAY AND SATISFY IN FULL ALL PAYMENT LIABILITIES
THEN OWED BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER
OR ANY LENDER HEREUNDER (AND INTEREST ACCRUED THEREON) AND (Y) ACQUIRE (AND FUND
AS APPROPRIATE) ITS FULL PRO RATA SHARE OF ALL LOANS AND PARTICIPATIONS IN
LETTERS OF CREDIT IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE. NOTWITHSTANDING
THE FOREGOING, IN THE EVENT THAT ANY ASSIGNMENT OF RIGHTS AND OBLIGATIONS OF ANY
DEFAULTING LENDER HEREUNDER SHALL BECOME EFFECTIVE UNDER APPLICABLE LAW WITHOUT
COMPLIANCE WITH THE PROVISIONS OF THIS PARAGRAPH, THEN THE ASSIGNEE OF SUCH
INTEREST SHALL BE DEEMED TO BE A DEFAULTING LENDER FOR ALL PURPOSES OF THIS
AGREEMENT UNTIL SUCH COMPLIANCE OCCURS.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits and subject to the obligations of Sections 3.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

706670977 08131378    77
STG_478957.1

--------------------------------------------------------------------------------




(f)    REGISTER. THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER (AND SUCH AGENCY BEING SOLELY FOR TAX PURPOSES), SHALL
MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT (OR THE EQUIVALENT THEREOF IN ELECTRONIC FORM) AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS (AND STATED INTEREST) OF THE LOANS AND L/C
OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS
HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT. THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.
(g)    PARTICIPATIONS. ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR
NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY
PERSON (OTHER THAN A NATURAL PERSON, A DEFAULTING LENDER OR THE BORROWER OR ANY
OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR
A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, EACH LENDER SHALL BE RESPONSIBLE FOR
THE INDEMNITY UNDER SECTION 10.04(C) WITHOUT REGARD TO THE EXISTENCE OF ANY
PARTICIPATION.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation,
the Borrower, and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (a) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the

706670977 08131378    78
STG_478957.1

--------------------------------------------------------------------------------




United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(h)    CERTAIN PLEDGES. ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING
UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY
PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED
THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.
(i)    RESIGNATION AS L/C ISSUER AFTER ASSIGNMENT. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK OF AMERICA ASSIGNS ALL OF ITS
COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B) ABOVE, BANK OF AMERICA MAY, UPON
30 DAYS’ NOTICE TO THE BORROWER AND THE LENDERS, RESIGN AS L/C ISSUER. IN THE
EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER, THE BORROWER SHALL BE ENTITLED TO
APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER HEREUNDER; PROVIDED,
HOWEVER, THAT NO FAILURE BY THE BORROWER TO APPOINT ANY SUCH SUCCESSOR SHALL
AFFECT THE RESIGNATION OF BANK OF AMERICA AS L/C ISSUER. IF BANK OF AMERICA
RESIGNS AS L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND
DUTIES OF THE L/C ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT
OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C ISSUER AND ALL
L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS
TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS
PURSUANT TO SECTION 2.03(C)). UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER,
(A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS,
POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER, AND (B) THE SUCCESSOR
L/C ISSUER SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF
CREDIT, IF ANY, OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER
ARRANGEMENTS SATISFACTORY TO BANK OF AMERICA TO EFFECTIVELY ASSUME THE
OBLIGATIONS OF BANK OF AMERICA WITH RESPECT TO SUCH LETTERS OF CREDIT
10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the NAIC), (c)
to the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; provided that the Person who is required to make such
disclosure pursuant to a subpoena or similar legal process shall, to the extent
reasonably practical, provide notice thereof to the Borrower and an opportunity
to challenge such subpoena or legal process, as applicable; provided, further,
that such Person shall not be liable for failure to provide such notice, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.13(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facility provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of

706670977 08131378    79
STG_478957.1

--------------------------------------------------------------------------------




CUSIP numbers or other market identifiers with respect to the credit facility
provided hereunder, (h) with the consent of the Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower and its
Subsidiaries, unless the Administrative Agent, the L/C Issuer any Lender or any
of their respective Affiliates obtains such information with knowledge that the
source is violating a confidentiality agreement with the Borrower and its
Subsidiaries.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is deemed confidential unless
marked non- confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

706670977 08131378    80
STG_478957.1

--------------------------------------------------------------------------------




10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.
10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
10.13     Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) any Lender gives a notice pursuant to Section 3.02, (iii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (iv) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    THE BORROWER SHALL HAVE PAID OR CAUSED TO BE PAID TO THE ADMINISTRATIVE
AGENT THE ASSIGNMENT FEE (IF ANY) SPECIFIED IN SECTION 10.06(A);
(b)    SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);
(c)    IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER;

706670977 08131378    81
STG_478957.1

--------------------------------------------------------------------------------




(d)    SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS; AND
(e)    IN THE CASE OF AN ASSIGNMENT RESULTING FROM A LENDER BECOMING A
NON-CONSENTING LENDER, THE APPLICABLE ASSIGNEE SHALL HAVE CONSENTED TO THE
APPLICABLE AMENDMENT, WAIVER OR CONSENT.
A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT OR DELEGATION IF,
PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.
10.14     Governing Law; Jurisdiction; Etc.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING

706670977 08131378    82
STG_478957.1

--------------------------------------------------------------------------------




IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16     California Proceedings. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
10.17     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger, are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arranger,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to the Borrower or any of its respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arranger and their Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower or any of its Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests to the Borrower or
any of its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.18     Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

706670977 08131378    83
STG_478957.1

--------------------------------------------------------------------------------




10.19     USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.20     Time of the Essence. Time is of the essence of the Loan Documents.
10.21     Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.



706670977 08131378    84
STG_478957.1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
MERCURY GENERAL CORPORATION




By: /s/ THEODORE STALICK                            
Name: Theodore Stalick                               
Title: Vice President and Chief Financial Officer     

706670977 08131378    S-1
STG_478957.1

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer




By: /s/ BANSREE M. PARIKH                            
Name: Bansree M. Parikh                               
Title: Senior Vice President                           

706670977 08131378    S-2
STG_478957.1

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender




By: /s/ BANSREE M. PARIKH                            
Name: Bansree M. Parikh                               
Title: Senior Vice President                           

706670977 08131378    S-3
STG_478957.1

--------------------------------------------------------------------------------






UNION BANK, N.A., as a Lender




By: /s/ KELLY WU                                      
Name: Kelly Wu                                       
Title: Senior Vice President Manager                 





706670977 08131378    S-4
STG_478957.1

--------------------------------------------------------------------------------




SCHEDULE 2.01
APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$125,000,000
62.500000000%
Union Bank, N.A.
$75,000,000
37.500000000%
Total
$200,000,000
100.000000000%






706670977 08131378
STG_478957.1

--------------------------------------------------------------------------------




SCHEDULE 5.13
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS




Part (a).    Subsidiaries

Entity Name


Outstanding Equity Interests and Ownership
Type of Subsidiary
MCC
Borrower - 100%
Material Insurance Subsidiary
 
 
 
Mercury Insurance Company
MCC - 100%
Material Insurance Subsidiary
 
 
 
California Automobile Insurance Company
Borrower - 100%
Insurance Subsidiary
 
 
 
Mercury Insurance Company of Illinois
Borrower - 100%
Insurance Subsidiary
 
 
 
Mercury Insurance Company of Georgia
California Automobile Insurance Company - 100%
Insurance Subsidiary
 
 
 
Mercury Indemnity Company of Georgia
Borrower - 100%
Insurance Subsidiary
 
 
 
Mercury National Insurance Company
Mercury Insurance Company of Illinois - 100%
Insurance Subsidiary
 
 
 
American Mercury Insurance Company
Borrower - 100%
Insurance Subsidiary
 
 
 
American Mercury Lloyds Insurance Company
Mercury Select Management Company, Inc. is attorney-in-fact
Insurance Subsidiary
 
 
 
Mercury Insurance Company of Florida
Borrower - 100%
Insurance Subsidiary
 
 
 
Mercury Indemnity Company of America
Borrower - 100%
Insurance Subsidiary
 
 
 
California General Underwriters Insurance Company
MCC - 100%
Insurance Subsidiary
 
 
 


706670977 08131378
STG_478957.1

--------------------------------------------------------------------------------




Entity Name


Outstanding Equity Interests and Ownership
Type of Subsidiary
Mercury County Mutual Insurance Company
Mercury Insurance Services, LLC manages and controls through a management
agreement
Insurance Subsidiary
 
 
 
Mercury Select Management Company, Inc.
American Mercury Insurance Company - 100%
 
 
 
 
AIS Management, LLC
MCC - 100%
 
 
 
 
Auto Insurance Specialists, LLC
AIS Management, LLC - 100%
 
 
 
 
Poliseek AIS Insurance Solutions, Inc.
AIS Management, LLC - 100%
 
 
 
 
Mercury Insurance Services, LLC
MCC - 100%
 



Part (b).    Other Equity Investments.


None.







706670977 08131378
STG_478957.1

--------------------------------------------------------------------------------




SCHEDULE 7.02
INVESTMENTS


1. 10% Surplus Debenture Note in Mercury County Mutual Insurance Company
maturing on December 31, 2020 in the amount of $4,125,000









706670977 08131378
STG_478957.1

--------------------------------------------------------------------------------




SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES






BORROWER:
MERCURY GENERAL CORPORATION
4484 Wilshire Blvd.
Los Angeles, CA 90010
Attention: Ted Stalick
Chief Financial Officer
Telephone: (323) 937-1060
Facsimile: (323) 857-4923
Electronic Mail: tstalick@mercuryinsurance.com
Website Address: www.mercuryinsurance.com
U.S. Taxpayer Identification Number: 95-2211612


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Loans):
Bank of America, N.A.
Street Address: 901Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Mary Porter
Telephone: 972-338-3808
Facsimile: 214-290-9674
Electronic Mail: mary.h.porter@baml.com
Account No.: 001292000883
Ref: General Corporation
ABA# 026009593

706670977 08131378
STG_478957.1

--------------------------------------------------------------------------------






Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103-1399
Attention: Aamir Saleem
Telephone: 415-43.6-2769
Facsimile: 415-503-5089
Electronic Mail: aamir.saleem@baml.com


LENDER:
BANK OF AMERICA, N.A.
333 S. Hope St., 13th Fl.
Los Angeles, CA 90071
Attention: Bansree Parikh
Telephone: 213-621-7165
Facsimile: 213-457-8916
Electronic Mail: bansree.parikh@baml.com




LC ISSUER:
Bank of America, N.A.
Trade Operations
1000 W. Temple Street, 7th Floor
CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Roberto Buenabad
Telephone: 213-417-9482
Facsimile: 888-277-5577
Electronic Mail: Roberto.Buenabad@baml.com

706670977 08131378
STG_478957.1